Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.243 Page 1 of 54

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

ANDREW LONGUSKI,
Plaintiff, CASE NO.: 2:19-cv-190
HON.: Paul L. Maloney
Magistrate Maarten Vermaat
Vv.

RYAN AKERS in his individual capacity, and
GARY DEMERS in his individual capacity.

 

 

Defendants.
JULIE A. GAFKAY (P53680) JAMES T, FARRELL (P35400)
GAFKAY LAW, PLC MICHIGAN DEPARTMENT OF
Attorney for Plaintiff ATTORNEY GENERAL
175 S. Main Street Attorney for Defendant Demers
Frankenmuth, MI 48734 MDOC Division
(989) 652-9240 P.O. Box 30217
jgafkay@gafkaylaw.com Lansing, MI 48909
(517) 335-3055
JOHN G. FEDYNSKY (P65232) farrellij@michigan.gov
JOSEPH T. FROEHLICH (P71887)
MICHIGAN DEPARTMENT OF
ATTORNEY GENERAL
Attorneys for Defendant Akers
State Operations Division
P.O. Box 30754
Lansing, MI 48909
(517) 335-7573
fedynskyj@michigan.gov
froehlichj1@michigan.gov
EXHIBIT 2

INTERNAL AFFAIRS REPORT
Case 2:19-cv-00190-PLM-MV ECE No. 22-3 filed 01/16/20 PagelD.244 Page 2 of 54

J. STUART SPENCER
Mackinac County Prosecuting Attorney
Courtney Aldrich Denise Smith
Victim Rights Specialist Le Criminal Registrar
Sey
Zackary Sylvain

Assistant Prosecuting Attorney

 

September 10, 2018

Scott Grabel

Attomey for the Defense
149 E. Main Avenue
Zeeland, MI 49464

RE: The People of the State of Michigan v. Andrew Paul Longuski, Case No. 18-136-SM
Dear Mr. Grabel:

The 92™ District Court has requested a redacted copy of the Internal Affairs Report as it pertains
to your client, Mr. Longuski. As such, copies are also being provided to the attorneys in this
case. If you have any questions, please do not hesitate to contact this office at your earliest
convenience.

Sincerely,

Denise Smith

Criminal Registrar

Enc.

100 Marley, St. Ignace, Michigun 49781 * Telephone (906) 643-7329 Fax (906) 643-6530
Mackinac County is an Equal Opportunity provider and employer, the number for the deaf is TDD 800-649-3777
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.245 Page 3 of 54

STATE OF MICHIGAN
92"! DISTRICT COURT OF MACKINAC COUNTY

PEOPLE OF THE STATE OF MICHIGAN,

 

Plaintiff
CASE NO. 18-136-SM

v. HON. BETH A. GIBSON
ANDREW PAUL LONGUSKI,

Defendant
J. STUART SPENCER (P45315) SCOTT GRABEL (P53310)
Mackinac County Prosecutor Attomey for the Defense
{00 8. Marley Street 149 E. Main Avenue
Saint Ignace, MI 49781 Zeeland, MI 49464
(906) 643-7329 (616) 931-7030

 

PROOF OF SERVICE

The undersigned certifies that on September 10, 2018 she served a redacted copy of the Internal Affairs
Report via prepaid United States Postal Service, in regard to the above captioned matter to the attorney on

Denise L. Smith —

 

Dated: September 10, 2018
 

Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.246 Page 4 of 54

7. teen a eee Py oe ee ese s ng ttdy a ep ase eee a, - ee bibke) gE ST eens

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ORIGINAL DATE TROIDENT NO.
Internal Affairs WED, July 13, 2018 TA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILB CLASS
REPORT | 99009

WORK UNIT COUNTY
MSP BXEC DIV TA AICS Tagham

COMPLAINANT — TELEPHONE NO.
MICHIGAN STATE POLICE 519-284-3278
ADDRESS: STREET AND NO. CIry STATE ZrPCcuuE
.| 7150 HARRIS DRIVE DIMONDALE MI 48821
INCIDENT STATUS
Closed
ALLEGED MISCONDUCT
SUMMARY:

On July !1, 2018, the Professional Standards Section received a BlueTeam Administrative Complaint Report
(BTACR) that alleged Tpr. Ryan Akers intentionally falsified and omitted material facts from eAICS Original
Incident Report No. 83-600-18. It was further alleged that Trooper Akers shirked his duties and
responsibilities when he failed to complete a thorough investigation and failed to obtain all available evidence
regarding the incident documented in eAICS Incident Report No. 83-600-18, It was also alleged that Trooper
Akers was unprofessional toward D/F/Lt, Andrew Longuski and D/Sgt. Derrick Jordan when he made contact
with them at Hom’s Gaslight Bar and Restaurant on May 18, 2018.

On May 18, 2018, Trooper Akers, while assigoed to the Mackinac Island Detail, made contact with two male
subjects riding tandem on a bicycle with only onc seat. Trooper Akers issued the two male subjects a verbal
warning for riding tandem and cleared. A short time later, it was discovered that the bicycle the two subjects
wert riding on was a stolen bicycle. A criminal investigation ensued and Trooper Akers, along with
Mackinaw island Police Department (MPD) Ofere. Cory Kaminen and Kartis Morin, re-contacted the twa
male subjects at Horn’s Gaslight Bar and Restaurant. The two male subjects were identified as
D/F/Lieutenant Longuski and D/Sergeant Jordan. No enforcement action was taken on May 18, 2018.
Trooper Akers submitted his repost, eAICS Original Incident Report No, 83-600-18, to the Mackinac County
Prosecutor's Office. The prosecutor's office issued criminal charges against D/F/Lieutenant Longuski and
D/Sergeant Jordan for Larceny under two hundred dollars and disorderly conduct-disturbing the peace.
D/F/Lieutenant Longuski and D/Sergeant Jordan were subsequently arrested on the charges and the criminal
case against each of them was still pending adjudication. The internal investigation regarding D/F/Lieutenant
Longuski’s and D/Sergeant Jordan’s actions was assigned to Spl/Lt. Christopher Croley and was documented
in complaint number, [A-095-18. Oa July 1}, 2018, D/F/Lieutenant Longuski submitted a BlueTeam
Administrative Complaint Report against Trooper Akera with the above listed allegations.

During a review of the BTACR it was learned that D/F/Lieutenaat Longuski alloged, more specifically, that
Trooper Akers failed to retrieve video from Hor’s Gaslight Bar and Restaurant when be contacted them after
he learned the bike was stolen, that the video was vital to the disorderly conduct charge, that the video was
omitted by Trooper Akers due to his aggressive behavior, even though he knew that video existed, that
Trooper Akers disregarded statements made by D/Sergeant Jordan that D/F/Licutenant Longuski was not with
him and knew nothing about the bike, that Trooper Akers placed certain facts in the report that were used to
obtain charges, and were not supported by the video Trooper Akers chose to include in the report. Trooper
Akers failed to correct the discrepancies prior to arraignment. Trooper Akers reported that he observed
D/Sergeant Jordan get on the bike at the curb at the Pink Pony Bar and then D/F/Lieutenant Longuski got on

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGa =| _ SPLIT. RICK SERELY SPL/LT. RK. SEKELY JAN

lof 41

 

 

 

 

 

 

 

ee ee os,

ee a SMT EE uO me

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.247 Page5of54

eee ra eee Bega me 8 a pee, Ne a men

 

 

ORIGINAL DATE INCIDENT NO.
Internal Aifaire WED, July 11, 2018 JA-133-18
ORIGINAL INCIDENT Time RECEIVED FRE CLASS
REPORT 99009

 

 

 

 

behind him. Video showed D/Sergeant Jordan got on the bike by himself, rode down the road to the rest of
the crowd where D/F/Lieutenant Longuski stopped him and got on the bike. Trooper Akers wrote that he
believed the bike was stolen twice, but the video showed D/Sergeant Jordan rode the bike up to the Pink Pony
Bar alone. Trooper Akers wrote that when D/P/Lieutenant Longuski end D/Sergeant Jordan stopped on the
bike, both jumped from the bike and let it fall to the ground. The video showed that they dismounted without
any signs of intoxication, D/Sergeant Jordan put the kickstand down, but the bike rolled forward and fel] to the
ground, which was immediately picked up by D/Sergeant Jordan. Trooper Akers wrote that D/Sergeant
Jordan did not return the bike when asked. The video and audio showed that D/Sergeant Jordan walked the
bike to return it when one of the MIPD officers stated the owners were already there to get the bike.
D/Sergeant Jordan asked Trooper Akers if they were good, they shook hands, and D/Sergeant Jordan departed.
Additionally, it was alleged in the BTACR that Trooper Akers did not conduct a proper investigation, that he
was only accusatory and never asked basic investigative questions that would have ied to a better conclusion.
Further, it was alleged in the BTACR that Trooper Akers was unprofessional when he contacted
D/F/Lieutenant Longuski and D/Sergeant Jordan in front of Horn’s Gaslight Bar and Restaurant when he
struck the window to get their attention, and subsequently called them out as cops and humiliated them in

front of citizens and other patrons of the bar.

A review of the eAICS Incident Report No. 83-600-18 revealed the following information related to the
allegations. In the Original Incident Report (written by Trooper Akers), there was no indication that video
surveillance footage (VSF) sources had been identified and/or had been viewed or obtained, or that any
attempts were made to try and identify potential VSF sources and obtain VSF related to the investigation.
Trooper Akers did note that the body worn camera footage from MIPD officers would be added at a future
date, Supplemental Incident Report No. 001(written by D/Sergeant Demers) indicated the body worn camera
footage from the MIPD and other VSF from various businesses had been obtained on May 22, 2018, but only
contained a yague description of what each video depicted. There was no indication in the Original Incident
Report that D/Sergeant Jordan told Trooper Akers that D/F/Licutenant Longuski had nothing to do with the
bike. The Original Incident Report indicated that potential witnesses (members of the group that
D/F/Lieutenant Longuski and D/Sergeant Jordan were with), were not identified and interviewed. Tho
Original Incident Report indicated that when Trooper Akers contacted D/F/Lieutenant Longuski and
D/Sergeant Jordan, he asked them if they were “cops” and then accused them of stcaling the bike. Traoper
Akers wrote several times that D/F/Lieutenant Longuski and D/Sergeant Jordan were intoxicated, but did not
document any specific observations that lead him to that conclusion. The Original Incident Report comtmned
the following statements that were contradictory to what was observed on VSF that was eventually obtained.
“1D/Set. Jordan got on a bike that was parked at the curb, and D/F/Lt. Longuski got on behind him.”, and,
“Both jumped off, letting the bike fall to the road.” Trooper Akers wrote that during the interview with
D/Sergeant Jordan, he suggested to him that they return the bike and D/Sergoant Jordan agreed and then
“Walked off with the rest of his group and left me with the bike, apparently not meaning what he said about
going and apologizing.” Trooper Akers wrote that he believed an unknown person stole the bike from The Inn
on Mackinac and the rode it to the Pink Pony Bar and then later, D/F/Lieutenant Longuski and D/Sergeant
Jordan came out of the Pink Pony Bar and took the bike for their own use, “Stealing it a second time.”

A review of MIPD Incident Report No. 18-000034 revealed no new information that had not previously been
learned.

 

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE SPLULT, RICK SBKELY SPLILT. RICK SEKELY JAN

2of 41

 

 

 

 

 

 

 
OT pees eee PS © eho

Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.248 Page 6 of 54

ge 8 Od ee eee res at ee SAS a bt Ot

 

 

ORIGINAL DATS INCIDENT NO.
Internat Affairs | WED, July 11, 2018 ‘TA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REFORT 99009

 

 

 

 

During contact with D/Sgt. Gary Demers, it was revealed that he reviewed the Original Incident Report on
May 21, 2018, and hand delivered it to the prosecutor on thet same date. When he submitted the report, he
only submitted eAICS Original Incident Report No. 83-600-18. He did not submit any externa) documents or
video (information had not been obtained at that point). On May 22, 2018, after criminal charges had been
authorized on D/F/Lieutenant Longuski and D/Sergeant Jordan, the videos were delivered to him by Tpr.
Shelley Izzard. He completed Supplemental Incident Report No. 001, viewed the videos, and summarized
them in the supplemental report. He was not certain when the supplemental report and videos were submitted
to the prosecutor,

During the witness interview, D/Sgt. Nathan Horan said he and his wife left the hotel and walked with
D/Sergeant Jordan and Det, Mike Babycz, headed toward the Pink Pony Bar. At some point while they were
walking, D/Sergeant Jordan split off from them. A short time later, D/Sergeant Jordan approached tiem on a
bike, rode a circle around them, and continued further down the street. He said as they approached the Pink
Pony Bar, D/Sergeant Jordan approached them again on the bike and then parked it at the curb and they all
entered the Pink Pony Bar, He said they were planning to meet up with D/F/Lieutenant Longuski, D/Sergeant
Heliin, and some other people at the Pink Pony Bar. He did not have any conversation with D/Sergeant
Jordan about the bike. D/Sergeant Horan said when they arrived at the Pink Pony Bar, they talked to
D/F/Lieutenant Longuski and the group he was with and it was decided they were all going to go to Hom’s
Gaslight Bar and Restaurant. D/Sergeant Horan believed he and his wife used the restroom at the Pink Pony
Bar. When he exited the Pink Pony Bar, be observed D/F/Lieutenant Longuski and D/Sergeant Jordan getting
pulled over by police officers, When he arrived at Hom's Gaslight Bar and Restaurant, the police cantact was
over, and the entire group of people went into Horn’s Gaslight Bar and Restaurant, got a table and ordered
some drinks. He was on the dance floor with his wife and he observed a police officer come in and motion for
D/E/Lieutenant Longuski and D/Sergeant Jordan te go outside. He continued to watch from the dance floor
INVESTIGATED BY REPORTED BY REVIEWED BY
PAGS | SPLILT. RICK SEKELY SPILT, RICK SEKELY JAN
3 of 41

 

 

 

 

 

 

 

 
Seng en eee ee ee nen ate Bae tee

Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 Pag

Peres ee ees

elID.249 Page 7 of 54

 

 

ORIGINAL DATE TRCIDENT NO.
Internal Affairs WED, July 1), 2018 [A-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

and observed one of the police officers “kind of puffed up and in Andy's face, just pointing his finger at him.”
D/Sergeant Horan wondered what was going on and some of the ather members of their group started going
outside. D/Sergeant Horan said he moved closer to their table, which was next to the front window, to get a
closer look and that was when the police officers and members from their group walked down the street and
out of view. He and his wife remained at the bar. A while later they came back and when he asked
D/F/Lieutenant Longuski what happened, he was told that the officers were accusing him of stealing a bike,
D/Sergeant Horan did not hear any of the initial conversation between the officets and D/F/Licutenant
Longuski and D/Sergeant Jordan. He did not personally speak with any of the police officers, and none of the
police officers approached him and asked him questions, or for his name and contact information.

During the witness interview, Det. Gary Gaudard said he attended the dinner at the hote) and then himself.
D/F/Lievtenant Longuski, D/Sgt. Mike DeNoon, and Ms. Misty DeNoon took a carriage ride to the Pink Pony
Bar. He said the four of them were at the Pink Pony Bar for approximately an hour and were getting ready to
leave when D/Sergeant Jordan arrived. Within a few minutes of D/Sergeant Jordan's arrival, they all walked
out onto the front porch of the Pink Pony Bar. He said he and D/F/Lieutenant Longuski went to the Jeft and
began walking toward Hom's Gaslight Bar and Restaurant while D/Sergeant Jordan went to the right and a
few seconds later D/Sergeant Jordan came back by them riding a bike. D/F/Lieutenant Longuski “jogged
down” to D/Sergeant Jordan and got on the bike with him. He said a few seconds after D/F/Lieutenant
Longuski got on the bike, two or three uniformed officers rode by and made contact with D/F/Liecutenant
Longuski and D/Sergeant Jordan. Their group proceeded into Hom’s Gaslight Bar and Restaurant and
obtained a table next to a front window. Detective Gaudard heard banging on the window and he tured
around to sce a uniform trooper, attired in a fatigue style uniform. The trooper pointed and yelled through the
glass window something to the effect of, “You and you, come here.” D/F/Lieutenant Longuski went outside
to speak with the trooper and Detective Gaudard stood at the threshold of the door with the door open. The
trooper immediately accused D/F/Lieutenant Longuski of stealing a bike, Detective Gaudard described the
initial contact as tense. He said the trooper’s tone and accusatory comments toward D/F/Lieutenant Longuski
and D/Sergeant Jordan was not how he would have addressed another member of his own agency, especially
members of a higher rank than him. He said he was shocked at how the young trooper was talking to
command officers. Detective Gaudard did not hear any foul language used on the part of the trooper.
Detective Gaudard said when D/Sergeant Jordan came outside, the first thing he said to the trooper was
something to the effect that D/F/Lieutenant Longuski had nothing to do with it and it seemed to him that the
trooper did not want to hear that. Detective Gaudard said he did not hear the trooper ask D:¥/Lieutenant
Longuski or D/Sergeant Jordan if they were police officers. Detective Gaudard said a decision was made to
moye the conversation away from the front of the bar and he stayed within eyesight of them, could hear them
talking, but he was not close enough to hear what was being said. Detective Gaudard did nat recall seeing the
trooper point his finger at either D/F/Lieutenant Longuski or D/Sergeant Jordan once outside the bar,
Detective Gaudard said it seemed to him that the trooper did not want to listen to what D/F/Licutenant
Longuski and D/Sergeant Jorden were telling him, and it appeared to him that the trooper had made up his
mind as to what happened. Detective Gaudard believed the trooper’s contact with D/F/Lieutenant Longuski
and D/Sergeant Jordan was unprofessional. Detective Gaudard said the trooper “was not in an investigative
mode, he was in a full blown you did it mode.” He did speak with one of the MIPD officers, but it was not an
interview and no statement wes taken from him. None of the police officers approached him and asked him
questions, or for his name and contact information. He felt he had relevant information to provide to
investigators if he had been interviewed, especially regarding D/F/Lieutenant Longuski's involvement because

 

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE SPLILT. RICK SEKELY SPL/LT. RICK SEKELY JAN

dof 41

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV

—_—1 seem ee ee ene

ECF No. 22-3 filed 01/16/20 PagelD.250 Page 8 of 54

 

 

 

 

 

 

[ ORIGINAL DATE TNCIDENT NO.
Internal Affairs WED, July 11, 2018 TA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 59009
he was with him the entire time, from the banquet dinner, to the carriage ride, to the Pink Pony Bar and then

Horn’s Gaslight Bar and Restaurant.

During the witness interview, D/Sergeant DeNoon said he and his wife attended the dinner at the hotel and
then himself, his wife, Detective Gaudard, D/F/Lieutenant Longuski, and “one other person Pim not sure who
that was, but it wasn’t Derrick” all shared a carriage ride to the Pink Pony Bar. He believed they had been at
the Pink Pony Bar at least an hour before D/Sergeant Jordan showed up. D/Scrgeant DeNoon said shartly
after D/Sergeant Jorden arrived they all Jeft and went to another bar dewn the road. D/Sergeant DeNoon
exited the Pink Pony Bar and observed D/Sergeant Jordan riding a bike, headed in the same direction as they
were, He said D/F/Lieutenant Longuski yelled to D/Sergeant Jordan, “hold on a minute,” and then he went
over and jumped on the seat of the bike. Once their group arrived at Horn’s Gaslight Bar and Restaurant, they
sat at a large table in the front of the bar, next to a larger picture window. D/Sergeant DeNoon sat uext to the
window, with bis back to the window. While at the bar, he heard a banging on the window. He tured around
and observed a trooper pointing into the bar at D/F/Lieutenant Longuski and directed him outside saying
something to the effect of “out here now.” D/F/Lieutenant Longuski and D/Sergeant Jordan went outside to
speak with the trooper. D/Sergeant DeNoon remained inside the Bar, but observed the interaction through the
window, He could not hear what was being said, but it appeared to hint that the trooper was “reading the riot
act” to D/F/Licutenant Longuski and D/Sergeant Jordan. The officers, D/F/Lieutenant Longuski, and
D/Sergeant Jordan then walked up the hill to what be believed was the MIPD, He and Detective Gaudard
followed them and once they were up at the MIPD, the trooper that had banged on the window was talking to
D/F/Lieutenant Longuski and another officer was talking to D/Sergeant Jordan. He could not hear what was
being said, but the trooper was being “aggressive” in the way he was talking to D/F/Lieutenant Longuski.
D/Sergeant DeNoon said it seemed to him like the trooper was mad at D/F/Lieutenant Longuski about
something, D/Sergeant DeNoon said the trooper’s voice was raised, he was pointing his finger and his “brow
was furrowed.” He did not hear the trooper use any vulgar language. D/Sergeant DeNoon said none of the
officers interviewed him and none of them asked him for his name and contact information. He said he did
not know whether or not D/Sergeant Jordan told the trooper that D/F/Lieutenant Longuski was not involved
with the bike.

During the witness interview, D/Sergeant Heliin did not recall any information from when the group left the
Pink Pony Bar. When they were at Hom’s Gaslight Bar and Restaurant_ he didnot witness the manner in
which Trooper Akers made contact with D/F/Lieutenant Longuski and D:Sergearn Jordan. It was pointed out
to him that D/F/Lieutenant Longuski was outside with police officers and he eventually wandered outside and
asked what was going on. He recalled speaking with a MIPD officer, but did not recall the officers name, He
did not recall the MIPD officer asking him any specific questions, but did recall the officer mentioning a bike
being stolen, He did not witness all of the interaction between the trooper and D/F/Lieutenant Longuski and
D/Sergeant Jordan, but during the portions he observed, he did not see the trooper pointing his finger at
anyone and he did not know if D/Scrgeant Jordan told the trooper that D/F/Licutenant Longuski had nothing
to do with the bike. D/Sergeant Heliin did not think any of the officers asked him for his name and contact
information. He was not formally interviewed by any of the officers.

During the witness interview, Officer Morin said Trooper Akers stood in the doorway et Horn's Gaslight Ber
and Restaurant snd esked the doonnan to contact D/F/Lieutenant Longuski and D/Sergeant Jordan and ask
them to come outside, He said the group they were with was visible through the window. He denied that

 

INVESTIGATED BY REPORIED BY REVIEWED BY
PAGE =| SPLAT. RICK SEKELY SPLILT. RICK SEKELY JAN

Sof 41

 

 

 

 

 

 

i a M0 Ae ape ees gees eee ge =r ' CaS ee ees ee rage

 
oe eee ne

Case 2:19-cv-00190-PLM-MV_ ECF No. 22-3 filed 01/16/20 PagelD.251 Page 9 of 54

Sb Eee pms tne oy . 4 : or se bower ies

 

 

ORIGINAL DATE INCIDENT NO.
Internal Affalrs WED, July 11, 2018 TA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
BEPORT 99009

 

 

 

 

Trooper Akers banged on the window and pointed to anybody inside to get them to come outside. He did not
recall the exact words used by Trooper Akers, but he was “pretty sure” he asked them where the bike came
from and why they had it. He confirmed that Trooper Akers asked them if they were police officers, Officer
Morin denied that Trooper Akers pointed his finger at D/F/Lieutenant Longuski and D/Sergeant Jordan while
he spoke to them. Officer Morin felt Trooper Akera’ initial contact with D/F/Lieutenant Longuski and
D/Sergeant Jordan was professional. Officer Morin was not asked to conduct any follow up investigation and
although he did speak with members of the group, he did not conduct any formal interviews or speak to them
about “anything really to do with the situation.” He was not asked by Trooper Akers to conduct any
interviews, obtain any names or contact information, or to conduct any follow up investigation. He did not
collect or view any surveillance video related to the investigation. Officer Morin said he was not certain if it
was the next day after the incident, or the next time he saw Trooper Akers, but Trooper Akers told him that
video surveillance from the Pink Pony Bar showed D/Sergeant Jordan rode up to the Pink Pony Bar by
himself. Officer Morin did not hear D/Sergeant Jordan tell Trooper Akers that D/F/Lieutenant Longuski
didn't know anything about the bike. Officer Morin believed The Inn on Mackinac did have surveillance
cameras, but he did not know if anyone attempted to get video from those cameras. He said most of the
businesses on Mackinac Island did have surveiJlance cameras.

During the witness interview, Officer Kaminen said Trooper Akera went into Hom’s Gaslight Bar and
Restaurant and had D/F/Lieutenant Longuski and D/Sergeant Jordan go outside. Officer Kaminen did not see
Trooper Akers bang on the window and point to anybody inside to get them to come outside, Officer
Karoinen was not certain what Trooper Akers said to D/P/Lieutenant Longuski and D/Sergeant Jordan, once
they were outside, but he believed Trooper Akers told them they were on a stolen bike. He did not see
Trooper Akers point his finger at either D/F/Lieutenant Longuski or D/Sergeant Jordan. He believed Trooper
Akers’ contact with D/F/Licutenant Longuski and D/Sergeant Jordan was professional and that D/F/Lieutenant
Longuski and D/Sergeant Jordan “copped the attitude right off the bat.” Officer Kaminen said it was possible
that D/Sergeant Jordan told Trooper Akers that D/F/Licutenant Longuski did not have anything to do with the
bike, but he could not really say for sure. Officer Kaminen did nat conduct any follow up investigation and he
was not asked to de any follow up by Trooper Akers. He did not view or collect any surveillance video and
was not asked to, but heard that one of the videos showed D/Sergeant Jordan rode up to the Pink Pony Bar, by
himself, on the bike. He was not certein when he was told about the video, but believed it waa the day after
the incident. Officer Kaminen was not certain if The Inn on Mackinae. or any businesses around there had
video surveillance cameras and he did not know if any offtcers checked for VSF in those locations.

During the witness interview, Ms. Misty DeNoon said it was her, her husband, “Gary from Kalamazoo;” and
“two other gentlemen” that went from the hotel to the Pink Pony Bar. She recalled “Andy” being with them
when they traveled to the Pink Pony Bar, but said “Derrick” was not with them at that point. She said
“Derrick” showed up at the Pink Pony a while later with two or three other people. Shortly efter “Derrick”
and the people he was with arrived, they all talked and decided ta go to the bar down the street. She said they
left as a group and went to Hom's Gaslight Bar and Restaurant. The group started walking toward Hom’s
Gaslight Bar and Restaurant when they noticed that “Derrick” had gotten on a bike. When they were et
Horn’s Gaslight Bar and Restaurant, she heard a banging on the window and tumed around and sew it was
police officers with one of the officers saying, “Get out here.” She said some of the people in their group went
outside, but she remained inside. She did not hear any conversation between the officers and D/F/Lieutenant

 

 

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGS SPLILT. RICE SEKELY SPL/LT. RICK SEXELY JAN

Gof 41

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.252 Page 10 of 54

 

 

Reape TET Tecm anne erro eet , Sree RNTRe nt cirerkegTd eae ceamere® Snare e | eecamerrmee Septem
ORIGINAL DATE INCIDENT NO.
Interna) Affairs WED, July Li, 2018 1A-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

Longuski and D/Sergeant Jordan. She did not witness the officers’ behavior and said there were other citizens
standing on the sidewalk outside the bar and she lost track of the members of her group who were outside.

During the witness interview, D/Sergeant Jordan.

During the witness interview, Spl/Sergeant Horan said herself, her husband (D/Sergeant Horan), Detective
Babycz and D/Sergeant Jordan walked from the hotel to the Pink Pony Bar. When they started out walking to
the Pink Posy Bar, D/Sergeant Jordan was walking with them and at some point, he rode by them on a bike.
She was not certain at what point D/Sergeant Jordan split off from them, where the bike came from, or al what
point during their walk he showed up with the bike. Once they were at the Pink Pony Bar, they met up with
D/F/Licutenant Longuski and the group he was with. She sald they were not there very long. She believed
she used the restroom and then both groups left and headed to another bar. She was not paying attention and
did not witness D/Sergeant Jordan and D/F/Lieutenant Longuski on the bike, or being stopped by the police,
When they were at Hom's Gaslight Bar and Restaurant, she was dancing and Jooked over and the fable they

 

 

INVESTIGATED BY REPORTED BY RSVIEWED BY
PAGE SPLILT. RICK SERELY SPL/LT. RICK SERELY FAN

 

 

 

 

 

Tof 4]

 

ee

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.253 Page 11 of 54

=e = ei) De eR me ee tn Segre eb, awe

 

 

ORIGINAL DATE INCIDENT NO.
Internal Affairs | WED, July 11, 2018 JA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILECLASS
REPORT 99009

 

 

 

 

were all occupying was empty. She said remained inside the bar and had no interaction with law enforcement
at all, She did not see the initial contact by the police at Horn’s Gaslight Bar and Restaurant.

During the witness interview, Detective Babycz said he walked from the hotel to the Pink Pony Bar with
D/Sergeant Jordan and others. While they were walking, D/Sergeent Jordan showed up at some point with a
bike. While at Horn’s Gaslight Bar end Restaurant, the police officers knocked on the window and gestured to
D/Sergeant Jordan and D/F/Lieutenant Longuski to go outside. Detective Babycz remained inside the bar. He
could not hear what was being said between the officers and D/F/Lieutenant Longuski and D/Sergeant Jordan,
but it appeared to him, that it was a tense interaction. Detective Babycz said it appeared to him that the
situation was “escalating pretty quickly” and the cops looked like they were “getting pissed off.” He said the
police officers were finger pointing, but he could not say for certain whether or not D/Sergeant Jordan and
D/F/Lieutenant Longuski were doing it. Detective Babycz said D/Sergeant Jordan, D/F/Lieutenant Longuski,
and the police officers then moved from in front of the bar and out of his sight and he remained inside the bar
and did not go outside. He said after about a half an hour, when D/Sergeant Jordan and D/F/Lieutenant
Longuskt had not retumed, he and some of the other group members walked outside and went to where they
were at, by the MIPD. When he got to the MIPD, he could hear loud voices and see some finger pointing. He

did not get close enough to hear exactly what was being said, but it appeared to him to have tumed into kind of
a “yelling match.”

A review of the video identified as “Surveillance Cam 1” revealed that D/Sergeant Jordan rode a bike in the
street in front of the Pink Pony Har, rode in a circle around three other people walking across the street toward
the Pink Pony Bar, and then parked the bike on the side of the street in front of the Pink Pony Bar, D/Sergeant
Jordan appeared to converse with the three people who were crossing the street aa they walked onto the
sidewalk who appeared to be two males and one female (none appeared to be D/F/Lieutenant Longuski).
D/Sergeant Jordan and three other people entered the Pink Pony Bar. Approximately 17 minutes later,
D/Sergeant Jordan and D/F/Lieutenant Longuski exited the Pink Pony Bar. D/F/Lieutenant Longuski tumed
toward his left as he exited the door and D/Sergeant Jordan turned toward his right as he exited the door and
began walking toward the bike that he had parked at the curb. D/Sergeant Jordan walked toward the bike,
headed in the opposite direction as D/F/Licutenant Longuski, and appeared to tum his head toward
D/F/Lieutenant Longuski and al the same time pointed toward the bike. D/F/Lieutenant Longusk) remained
on the sidewalk in front of the Pink Pony Bar. At approximately 1 1:11:29 p.m., other people exited the bar,
walked over toward and stood near D/F/Lieuteramt Longuski. At the same time, D/Sergeant Jordan got on the
bike and headed toward D/F/Lieutenant Longuski and the others. As D/Sergeant Jordan got on the bike, he
dropped what appeared to be 4 coat on the ground. D/Sergeant Jordan circled around, grabbed the coat, turned
the bike around and began heading back toward the group of people, D/Sergeant Jordan rodo the bike past the
group of people who were gathered on the sidewalk in front of the Pink Pony Bar. As he rode past them,
D/F/Licutenant Longuski walked off the sidewalk into the roadway with his arm aut and appeared to be trying
to flag D/Sergeant Jordan down. D/Sergeant Jordan continued to ride the bike away from D/F/Licutenant
Longuski and the group of people, D/F/Lieutenant Longuski continued on foot in the direction of D/Sergeant
Jordan. D/Sergeant Jordan stopped the bike and D/F/Lieutenant Longuski got on the bike and they rode out of
view of the camera. The group of other people continued walking on the sidewalk, and headed in their
direction. What appeared to be two police officers on bicycles appeared in the view of the camera from the
opposite direction and headed in the direction that D/Sergeant Jordan and D/F/Lieutenant Longuski had
traveled.

 

INVESTIGAIED BY REPORTED BY REVIEWED BY
PAGE | SPLAT. RICK SEKELY SPLLT, RICK SBKELY JAN

tof 41

 

 

 

 

 

ae PS ete Ate Ee 4

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.254 Page 12 of 54

a 2 RRMBOY FF Se even perce Tepe pt * rs, a LS eere eee Fe euagi soe == SE UT Rt ny

 

 

ORIGINAL DATE INCIDENT NO.
internal Affairs | WED, July 11, 2018 IA-133-18
ORIGINAL INCLDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

A review of the video identified as “Surveillance sidewalk” revealed that D/Sergeant Jordan and
D/F/Licutenant Longuski appeared in the camera view as they rode together on a bike. D/Sergeant Jordan was
operating the bike and was in front with D/F/Lieutenant Longuski riding in back and seated on the seat, They
stopped on the side of the road in front of the bar. As they came to a stop, a police officer (Trooper Akers)
rode up beside them on his bike. D/Sergeant Jordan was standing with his feet on the ground, straddling the
bike and was looking at the front of the bar and the people on the sidewalk. D/E/Lieutenant Longuski's head
was tured the opposite direction, toward Trooper Akers. D/F/Lieutenant Longuski dismounted the bike in a
normal fashion, stepped toward Trooper Akers, and appeared to interact verbally with him. D/Sergeant
Jordan, still straddling the bike and holding the handle bar with his loft hand, turned his head and attention
toward D/F/Lieutenant Longuski and Trooper Akers, dismounted the bike in a normal fashion, leaned toward
D/F/Lieutenant Longuski and Trooper Akers with his left hand still holding the handle bar of the bike, and
appeared to interact verbally with one, or both of them, While still holding the left handle bar of the bike with
his left hand, D/Sergeant Jordan used his right foot and put the bike kickstand down. He set the bike on the
kickstand, let go of the handlebar and walked toward D/F/Lieutenant Longuski and Trooper Akers. As
DiSergeant Jordan walked toward D/F/Licutenant Longuski and Trooper Akers, the bike rolled forward and
fell on its left side. Trooper Akers appeared to address D/Sergeant Jordan who immediately tumed around,
walked back over to the bike, picked it up and placed it upright on the kickstand near the curb as Trooper
Akers trode away.

A review of the video identified as “Video 1” revealed that D/Sergeant Jordan came into view of Officer
Morin’s body worn camera. D/Sergeant Heliin asked D/Sergeant Jordan if he was “good.” D/Sergeant Jordan
said, “I'm goad man.”, and shook D/Sergeant Heltin’s hand. D/Sergeant Jordan then walked past D/Sergeant
Heliin and grabbed a bike and began walking toward the street with it. Officer Morin was heard to say that
some people were there to pick the bike up and D/Sergeant Jordan stopped, Officer Morin walked toward the
Street to look for the bike owners and Trooper Akers appeared in view of Officer Morin's bedy camera and
spoke to Officer Morin. Officer Morin explained to Trooper Akers that the bike owners were just there to pick
the bike up and would be back shortly. The officers and group of people were standing around for a moment
and D/Sergeant Jordan could be heard asking Trooper Akers if they were “good.” Trooper Akers and
D/Sergeant Jordan shook hands and the officers and group of people parted ways.

During the administrative interview,

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE | SPL/LT. RICK SEKELY SPLULT. RICK SEKELY JAN

9 of 41

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.255 Page 13 of 54

eae Pee ee -- a SH

 

 

 

 

 

 

 

ORIGINAL DATE INCIDENT NO.

Internal Affairs WED, July 11, 2018 JA-133-18

ORIGINAL INCIDENT TIME RECEIVED FILE CLASS

REPORT 99009

a
INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE | SPL/LT. RICK SEKELY SPL/LT. RICK SEXELY JAN
19 of 41

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.256 Page 14 of 54

QS a es pene op ae 1 kee Sera eager cee . ee LAL BR : PET TL

 

 

CRIGINAL DATE INCIDENT NO.
Internal Alfairs WED, July 11, 2018 {A-133-18
ORIGINAL INCIDENT TIME REGHVED FILE CLASS
REPORT 599009

 

 

 

 

VENUE:
MACKINAC COUNTY, MACKINAC ISLAND

DATE & TIME:
BETWEEN FRIDAY, MAY 18, 2018, AT 11 P.M. AND TUESDAY, MAY 22, 2018 AT 5 P.M.

DATE MANAGEMENT AWARE:

On May 18, 2018, D/F/Lieutenant Longuski became aware of the allegation that Trooper Akers was
unprofessional when he contacted D/F/Lieutenant Longuski and D/Sergeant Jordan in front of Hom’s Gaslight
Bar and Restaurant. D/F/Lieutenant Longuski became aware of the remaining allegations against Trooper
Akers when D/F/Lieutenant Longuski obtained a copy of the police report while at a court hearing on May 29,
2018,

BLUE TEAM ADMINISTRATIVE COMPLAINT REPORT SUMMARY:
On July 11, 2018, D/F/Lieutenant Longuski submitted a Blue Team Administrative Complaint Report
(BTACR). In the report, D/F/Lieutenant Longuski wrote, in part, the following information.

During the conduction of complaint 83-600-18, Trooper Ryan Akers knowingly excluded material facts
and evidence from the complaint. Trooper Akers the shirked his duties whan the partial video obtained
sbowed facts that contradicted ‘theories’ he placed in the complaint. The video directly destroys the
facts that were used to obtain charges on Longuski and Jordan. Akors must have become aware of the
inconsistencies and chose not to correct a report and contact the prosccutor prior to arraignment. This
dereliction of duty has caused great embarrassment to the Michigan State Police. Akers downloaded
video showing Longuski and Jordan getting off the bike in front of the Horn. Akers failed to retrieve
video from the same camera and DVR system, (which he had ta view when getting the video from 15
minutes earlier) of where contact was made with both troopers. This video was vital to the disorderly
conduct charge. It was omitted by Akers due to bis aggressive behavior even though he knew that video
existed. Akers disregarded statements by Jordan advising Longuski was not with him and didn’t know
anything about the bike. This was stated at least two times heard by Longuaki, and a 30 year veteran
officer from Kalamazoo PD, Jordan readily admits he told the officer this fact. Assuming it is not
intentional, certain facts Akers placed in the report that were used to obtain charges were not supported
by the video Akers chose to include in his report. Akers shirks his responsibility by failing to correct
this prior to arraignment. Akers reports he observes Jordan get on the bike at the curb at the Pink Pony
and then Longuski got on behind him. Video shows Jordan got on the bike by himself. Jordan rode
down the road to the rest of the crowd where Longuski stops him, This was a key fact in Akers
accusing Longuski of guilty knowledge which was incorrect. Akers ‘belief? that the bike was stolen
twice theory. Video shows this is also not correct as Jordan is on video riding the bike up to the Pink
Pony alone at 11PM. This is another key fact he used that Longuski is involved. Akers states when

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE SPLLT, RICK SEKELY SPULT. RICK SBRELY JAN

Ll of 41

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.257 Page 15 of 54

SOR Fe Perce pens te peer sg oe rain pes See reer [ML Fe Sh sil LT Dane ne Machi rel neha, atte)

 

 

ORIGINAL DATE. INCIDENT NO,
Internal Affairs WED, July 11, 2018 TA-133-18
ORIGINAL INCEDENT TIME RECEIVED FILE CLASS
REPORT 59009

 

 

 

stopped on the bike both subjects jumped from the bike and let if fall 1o the ground. Video shows we
dismount without any signs of intoxication. Jordan puts the kickstand down but the bike rolls forward
and falls to the ground it is immediately picked up by Jordan. Akers advised Jordan didu't return the
bike when asked. Video and audio shows Jordan walking pushing the bike to return it. When one of
the Mackinaw City Officer states the owners were already there to get the bike, He asked the trooper if
they are good they shake hands and Jordan departs. Akers does not conduct a proper investigation. He
was only accusatory and neyer asked basic investigative questions that would have led to a better
conclusion. Last was the unprofessional contact in front of the Horn by hitting the window. Akers
chose not to include this video but we were called out as cops and then publically humiliated them.

D/F/Licutenant Longuski listed four witnesses in the BTACR, D/Sergeants Horan and Jordan, D/Sergeant
DeNoon, and Detective Gaudard. A copy of the BTACR was attached as an external document.

ORIGINAL INCIDENT REPORT SUMMARY:

Trooper Akers completed eAICS Original Incident Report No. 83-600-18 regarding the larceny and disorderly
conduct investigation. The Original Incident Report was submitted to the Mackinac County Prosecutor’s
Office on May 2], 2018, and criminal charges of larceny under two hundred dollars and disorderly conduct-
disturbing the peace were issued against D/F/Lieutenant Longuski and D/Sergeant Jordan on May 22, 2018.
Below are excerpte from Trooper Akers’ report as they relate to the allegations made by D/F/Lieutenant
Longuski. .

Under the heading of “INITIAL OBSERVATION/TRAFFIC STOP,” Trooper Akers wrote, in part, the
following information.

While observing traffic on Main St, I observed two men exit the Pink Pony. These men were later
identified as D/Sgt, Jordan and D/F/Lt. Longuski, although I didn't recognize them at the time. D/Set
Jordan got on a bike that was patked at the curb, and D/F/Lt. Longuski got on behind him. J rode down
after them and caught up to them as they approached Horns. I said, “Guys, you can't ride double. That's
actually Michigan law.” Both jumped off, letting the bike fall to the road (it fell on its left side), They
apologized, saying they didn’t realize it was the law. It was readily apparent that both D/Sgt Jordan and
D/F/Lt. Longuski were intoxicated, The bike was still laying in the roadway, so I asked them to park it
at the curb, which one of them did. They both then went into Homs Bar, and I rode away.

Trooper Akers wrote that after the initial contact with D/F/Licutenant Longuski and D/Sergeant Jordan,
Officer Kaminen ran the bike registration, determined that the owner was an employee on Mackinac Island,
and passed that information on to Trooper Akers. Trooper Akers interviewed the bike owner and determined
that the bike had been stolen.

Under the heading of “RECONTACT SUSPECTS,” Trooper Akers wrote, in part, the following information.

We went to the door of Horns and both men were actually very near the door, 80 we motioned them out.
| asked them both, “Are you cops?" They both answered, "Yes." I pointed to the bicycle and asked,
“Then why are you stealing someone else's bicycle?" They both reacted and denied stealing a bicycle.
When we got to the police department, I explained to both of them I was pretty disappointed to see a

 

 

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGS | SFL/LT. RICK SERELY SPLLT. RICK. SERELY JAN

 

 

 

 

 

12 of 41

 

 

 
ay

ORIGINAL DATE TNQENT NO.
Internal Affairs WED, J uly 11,2018 [A-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

4 eam eee ere EEE

Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.258 Page 16 of 54

OMNES PERSP Re egees cr pepieyremy Po BEE oe Urogpype ener ee

 

 

 

 

 

 

Michigan State Police sergeant and lieutenant acting like irresponsibfe, entitled drunks. I pointed out the
bike they took belonged to a foreign worker from Eastern Europe here on a visa. I told them if we had
not recovered it she probably would have had to wait another paycheck or two before she could afford
to replace it. Both D/Sgt Jordan and D/F/Lt Longuski asked me why they would steal a bike that they
“wouldn’t even buy"? D/F/Lt Longuski was very confrontational and said, "If you are going to book
me for possessing a stolen bike, let's go. Otherwise I'm going back to the bar." The group he was with
started saying, "Andy, calm down." I asked him if he understood where I was coming from, that they
were troopers acting in a way troopers are not expected to act, and that the bike he was on was not his.
D/F/Lt Longuski said he understood, but said he had no knowledge of whose bike it was and was just
riding with his friend, referring to D/Sgt Jordan. He said J needed to be careful and that I was
disrespectful the way | called them out like I did. He asked if he was free to go, and I said he was, He
then left with part of the group and walked back toward Horns, D/Sgt Jordan was considerably calmer
and J tried to fmd out where he pot the bike from, since he had been the one in front and pedaling. He
said, "My friend told me i could take this bike," I tried to ask hima who that friend was but he distinctly
avoided the question. I asked him if he rode this bike from Mission Point (where everyone was staying
for the convention) and he said he didn’t, He insisted a friend allowed him to ride the bike from the Pink
Pony but wouldn't identify this friend. I finally said to D/Sgt Jordan, "Why we don't we return this bike
then?" meaning I was taking him up on his offer to go back and apologize, He said, "Ok, Jet's go." He
then walked off with the rest of his group and left me with the bike, apparently not meaning what he
said about going and apologizing.

Under the heading of “FURTHER INFORMATION REGARDING CHARGES,” Trooper Akers wrote, in
part, the following information.

Based on all of this, I belicve someone else—an unknown person--stole the bike from The Inn on
Mackinac earlicr in the evening and rode it to the Pink Pony. D/Sgt Jordan and D/P/Lt Longuski then
came out of the Pink Pony and took the bicycle for their own use, stealing it a second time. The bicycle
was moved and taken without the owner’s permission. D/Sgt Jordan specifically said he received
permission from a friend, but this appears to be a lie, as an employee of the Pink Pony who was
completely sober at the time witnessed the incident. Never once did she hear permission being given
from anyone to ride the bike, and in fact she heard D/Sgt Jordan being accuscd of stealing it. D/Sgt
Jordan himself states he had not ridden on that bike prior to leaving the Pink Pony and when I saw him
on it was the first time he rode it. This would indicate D/F/Lt Longuski would have known it was not
D/Sgt Jordan's bike, and the comments made about it being stolen were all said in his hearing according
to the witness. Finally, both D/Sgt Jordan and D/F/Lt Longuski did not return the bike, despite having
an opportunity to do so once ] informed them it was stolen. They appeared to have no intention of
tebiming it despite my suggestion to do so. It is reasonable to think’ . would have been
permanently deprived of her bike unless I had intervened. Finally, their disorderly conduct consisted of
their frequent use of profane language, their riding a bicycle in an unsafe manner, stealing a bicycle
which is directly contradictory to their profession as troopers, and their lack of concern for others’
safety in leaving the bicycle in the road. All of this behavior appeared to be directly related to their
obvious intoxication.

 

 

13 of 41

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGS SPL/LT, RICK SEKELY SPLILT, RICK SEKELY JAN

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.259 Page 17 of 54

 

 

——— -4) Sy ie Cg epee: merase RE eb UC ee mer re i (bape 4 merit
| ORIGINAL DATE INCIDENT HO.
Internal Affairs WED, July 11, 2018 1A-133-18
ORIGINAL INCIDENT TIM RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

Under the heading of “FURTHER ACTION TO BE TAKEN,” Trooper Akers wrote the following
information, “Ofe Morin’s body camera footage will saved to a disc and added to property at future date.”

Under the heading of “STATUS, Trooper Akers wrote the following information, “OPEN, warrant request
subinitted to the Mackinac County Prosecutor for larceny less than $200 and disorderly conduct.”

A copy of the original incident report was attached as an external document.

SUPPLEMENTAL INCIDENT REPORT SUMMARY:

D/Sergeant Demers completed eAlCS Supplemental Incident Report No. 001 for cAICS Original Incident
Report No. 83-600-18. The Supplemental Incident Report was submitted to the Mackinac County
Prosecutor's Office after criminal charges of larceny under two hundred dollars and disorderly conduct-
disturbing the peace were issued against D/F/Licutenant Longuski and D/Sergeant Jordan on May 22, 2018.
The Supplemental Incident Report mostly consisted of the arrest information, but did include that D/Sergeant
Demers obtained two thumb drives that contained VSF. Property item No. 002 was listed as a thurab drive
that contained VSF from the body camera of the MIPD officers. Property item No. 003 was listed as a thumb
drive that contained VSF from the Chippewa Hotel, Pink Pony Bar, and Horn’s Gaslight Bar and Restaurant
on May 18, 2018, on Mackinac Island. Regarding property item No. 002, D/Sergeant Demers wrote the
following information, “This body-cam footage shows the interaction that law enforcement on Mackinac
Island had with the suspects, as well as a interview with a witness. Regarding property item No. 003,
D/Sergeant Demers wrote the following information, “This surveiltance footage shows the suspects riding
upon the stolen bicycle, and some of their interactions in/about some of the local establishments on the
istand,”

A copy of the Supplemental Incident Report was attached as an externa) document.

MACKINAC ISLAND POLICE DEPARTMENT REPORT SUMMARY:
Officer Kaminen completed MIPD Incident Report No. 18-000034. Under the heading of investigation,
Officer Kaminen wrote the following information.

R.O. was on foot patrol walking on the sidewalk south direction across the street from Horn’s Bar. R.O.
observed a bike travelling from the same direction with two subjects double riding the bike and parking
on the street in front of Horn’s Bar. One subject was a b/m who was peddling the bike with another
wim riding on the back of the bike. R.O. observed this at the same time Tpr. Akers and Ofc. Morin
strived to stop the subjects on patrol bikes. R.O. observed these two subjects a couple of minutes prior
to the incident walking out of the Pink Pony Bar before riding the bike. Tpr. Akers informed both
subjects it was illegal to double ride on a bike designed for one person. Both subjects dismounted the
bike in front of Hom's Bar and Ict the bike fall to the ground without care. Tpr. Akers informed the
subjects to pick up the bike. The b/m subject picked the bike up and left it parked halfin the middle of
the street and both subjects walked to Horn’s Bar. R.O. noticed the bike the subjects were riding was a
female bike with registration stickers for Mackinac Island. R.O, suspected the two subjects had
unlawfully taken the bike to use without owner’s permission. R.O. copied the registration on the bike
and looked up the owner of the bike. The registration on the bike belonged to an
employee of the Inn on Mackinac Hotel. R.O. notified Tpr. Akers of this finding, Tpr. Akers

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE SPL/LT. RICK SEKELY SPL/LT. RICK SEKELY JAN

14 of 41

 

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.260 Page 18 of 54

 

 

 

 

 

 

Te PRR eRe rey = ep SSRI geen er ag seri pee he MS CFR SPB ener oe eg rny : ve
ORIGINAL DATE INCIDENT NO.
Internal Affairs WED, July 11, 2018 JA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009
immediately contacted the owner of the bike, m j at the Inn on Mackinac Hotel.

‘informed Tpr. Akers that her bike had been stolen within minutes or prior to her finishing
her work shift, Tpr. Akers returned to in front of Horn’s Bar and informed R.O. the bike the two
subjects were riding was a stolen bike. Tpr. Akers also informed R.O. the two subjects were Michigan
State Police Officers. Tpr. Akers entered Hom’s Bar and contacted the two subjects about the incident.
Both subjects were escorted to MIPD to discuss the incident with them. While walking to MIPD, other
off duty MSP officers followed slong behind to MIPD. The two subjects were identified as MSP
officers SGT. DERRICK LAMAR JORDAN and LT. ANDREW PAUL LONGUSEI. It was also
observed that both subjects along with the other members of the MSP group had been drinking and
appeared to be highly intoxicated, Officer Morin had activated his body cam for the discussion at
MIPD involving the incident.

A copy of the MIPD report was attached as an external document.

CONTACT WITH D/SGT. GARY DEMERS;

On July 17, 2018, D/Sergeant Demers was contacted via telephone to obtain additional information because
the report had restricted access in AICS. D/Sergeant Demers was assigned to the St, Jenace Post and was the
Acting Post Commander. The following infomation was requested; any additional supplemental reports, a
copy of the journal sheet, a copy of the warrant request, all extemal documents for the complaint, the date and
time stamp on when the original report was submitted, the date and time it was reviewed and by whom, the
date and time supplemental report No, 001 was submitted and the date and time it was reviewed and by whom,
a copy of the criminal history dissemination log that indicated the date and time the report was originally
submitted to the prosecutor and by whom, and what reports and/or documents and/or videos were submitted to
the prosecutor when the report was originally submitted. On July 19, 2018, I received the requested
information and documents from D/Sergeant Demers via email. Also on July 19, 2018, at 9:40 a.m. contact
was made with D/Sergeant Demers via telephone and he confirmed that he reviewed the Original Incident
Report on May 21, 2018, and hand delivered it to the prosecutor on that same date. When he submitted the
report, it did nat contain any external documents or video (information had not been obtained at that point).
He submitted only the original cAICS incident report. He completed Supplemental Incident Report No. 001,
viewed the videos, and summarized them in the supplemental report. He reviewed Supplemental Incident
Report No. 001 on May 24, 2018, two days after charges had been authorized. He was not certain when the
supplemental report and videos were submitted to the prosecutor, On August 6, 2018, contact was made with
D/Sergeant Demers about who provided him with the videos and he said Trooper Izzard delivered the videos
to him. He said Trooper Izzard was also assigned to the Mackinac Island Detail.

EMAILS EXCHANGED WITH D/SERGEANT DEMERS:
D/Sergeant Demers and I exchanged emails regarding the requests for additional information and documents.
The emails were attached as external documents.

WARRANT REQUEST SUMMARY:

D/Sergeant Demers provided a copy of the Mackinac County warrant requests that were submitted for
D/F/Lieutenant Longuski and D/Sergeant Jordan. Both warrant requests listed the following under the
“Charge requested” section:

 

 

PAGE SPLAT. RICK SEKELY SPL/LT. RICK SEKELY JAN

INVESTIGATED BY REPORTED BY REVIEWED BY |
15 of 42

 

 

 

 

 

 
eae 2:19-cv-00190-PLM- aa ECF No. 22-3 filed 01/16/20 PagelD.261 Page 19 of o4

sorties ss PgR Tr  cereea dee ree SS Te eo erdeneey © em pqemes a ‘cher: op pet

 

 

GRIGINAL DATE | INCIDENT NO.
Internal Affalrs WED, July 11, 2018 LA-133-18
ORIGINAL INCLDENT TIME RECEIVED "FILE CLASS
REPORT 99009

 

 

 

 

}) Larceny of a bicycle less than $200
2) Disorderly conduct

Both warrant requests listed. the following under the “Thoughts re. Plea” section: “I believe he should be
charged with disorderly at a minimum and larceny because he knew better.”

A stamp on the warrant requests indicated the request was received at the Mackinac County Prosecutor's
Office on May 21,2018. A copy of the warrant requests was attached as an external document.

CASE SUPERVISION SHEET SUMMARY FOR INCIDENT REPORT 83-600-18:

The case supervision sheet had an initial entry that indicated D/Sergeant Demers reviewed Supplemental
Incident Report No. 001 on May 24, 2018, and that the case was pending court and property. The remaining
entries, through July 18, 2018, indicated a monthly review and current court status’. A copy of the case
supervision sheet was attached as an extemal document.

CRIMINAL HISTORY DISSEMINATION LOG SUMMARY:

D/Sergeant Demers provided a photocapy of a hand-written page from a notebook that contained the suspect
names, complaint numbers and dates when the complaint, along with the criminal history, was submitted to
the prosecutor’s office. The pages had the following information as it related to D/F/Lieutenant Longuski and
D/Sergeant Jordan.

Derrick Jordan 5-21-18 83-600-18 MAC
Andrew Longuski 5-21-18 83-600-18 MAC

A copy of the criminal history dissemination log was attached as an external document.

OFFICER DAILIES:

Trooper Aker’s Field Services Bureau Automated Dailies (Officer Daily), UD-2X, for May 18, 2018, May 19,
2018, May 21, 2018, and May 24, 2018, were reviewed, The Officer Daily for May 18, 2018, indicated
Trooper Akers issued a verbal waming to “Derrick Lamar Jordan, * for "8310" and “Andrew
Paul Longuski, © * for “8310.” There was no complaint number goncrated on the Officer Daily.
The Officer Daily for May 19, 2018, contained no indication that Trooper Akers had any activity related to
complaint number 83-600-18. The Officer Daily for May 21, 2018, indicated Trooper Akers carried “SUPP”
time on complaint number 83-600-18 with a description in the notes that read, “Log in, correct report.” The
Officer Daily for May 24, 2018, indicated Trooper Akers carried “SUPP” time on complaint nuraber 83-600-
18 with a description in the notes that read, “Carried arrests, suspect turned themselves in.” He carried arrest
codes, “5312 and 2399” for “Andrew Pau! Longuski” and “Derrick Lamar Jordan.” Copies of the Officer
Dailies were attached as cxternal documents.

REVIEW OF VIDEOS:

There were six videos associated with the investigation of complaint number 83-600-18. Coptes of the videos
were obtained by Spl/Lieutenant Croley from Capt. John Halpin. The videos were reviewed and summarized
as they related to the allegations made by D/F/Lieutenant Longuski.

 

INVESTIGATED BY REPORTED BY REVIEWHO BY
PAGE ] SPL/LT. RICK SEKELY SPLLT. RICK SEKBLY AN

\6 of 41

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM- MV ECF No. 22- 3 filed 01/16/20 PagelD. 262 Page 20 of 54

oe er a | lah iets - “Ts SET Te AS epee te cata neey a eee i= ae wry Se het ieee tt lll

 

 

ORIGINAL DATE. INCIDENT NO.
Internal Affairs WED, July E1, 2018 1A-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

Video named “Surveillance cam 1.”

This was reportedly video surveillance camera footage from a business across the street from the Pink Pony
Bar, altbough there was not metadata included on the video to indicate that. The video contained no audio.
The video was not clear enough to be able to state with certainty, from the video itself, the identity of the
people observed. D/F/Lieutenant Longuski and D/Sergeant Jordan were interviewed, and they did not dispute
it was them in the videos, where applicable. Por clarity during the summary of the video, their names will be
used, where applicab/e. The video began on May 18, 2018, af approximately 11 p.m. At 11 p.m. the video
showed D/Sergeant Jordan rode a bicycle in the street in front of the Pink Pony Bar, rode in a circle around
three other people walking across the street toward the Pink Pony Bar, and then parked the bike on the side of
the street in front of the Pink Pony Bar. D/Sergeant Jordan appeared to have conversed with the three people,
who appeared to be two males and one female {none appeared to be D/F/Lieutenant Longuski) who were
crossing the street as they walked onto the sidewalk. D/Sergeant Jordan and three other people entered the
Pink Pony Bar by approximately 11:00:58 p.m. At approximately 11:11:17 p.m., D/Sergeant Jordan and
D/F/Lieutenant Longuski exited the Pink Pony Bar, D/F/Lieutenant Longuski tumed toward bis left as he
exited the door and D/Sergeant Jordan turned toward his right as he exited the door and began walking toward
the bike that he had parked at the curb. D/Sergeant Jordan walked toward the bike, headed in the opposite
direction as D/F/Lieutenant Longuski, and appeared to turn his head toward D/F/Lieutenant Longuski and at
the same time pointed toward the bike. D/F/Lieutenant Longuski remained on the sidewalk in front of the
Pink Pony Bar. At approximately ]1:11:29 p.m., other people exited the bar walked over toward and stood
near D/F/Lieutenant Longuski. At the same time, D/Sergeant Jordan got on the bike and headed toward
D/F/Lieutenant Longuski and the others. As D/Sergeant Jordan got on the bike, he dropped what appeared to
be a coat on the ground. D/Sergeant Jerdan circled around, grabbed the coat, turned the bike around, and
began heading back toward the group of people. At approximately ] 1:11:46 p.m., D/Sergeant Jordan rode the
bike past the group of people who were gathered on the sidewalk in front of the Pink Pony Bar, As he rode
past them, D/F/Lieutenant Longuski walked off the sidewalk into the roadway with his ann out and appeared
to be trying to flag D/Sergeant Jordan down. D/Sergeant Jordan continued to ride the bike away from
D/F/Lieutenant Longuski and the group of peaple. D/F/Lieutenant Longuski continued on foot in the direction
of D/Sergeant Jordan. At approximately 11:12 p.m., D/Sergeant Jordan stopped the bike and D/F/Lieutenant
Longuski got on the bike and they rode out of view of the camera. The group of other people continued
walking on the sidewalk, headed in their direction. At approximately 11:12:08 p.m., what appeared to be two
police officers on bicycles appeared in the view of the camera from the opposite direction and beaded in the
direction that D/Sergeant Jordan and D/F/Lieutenant Longuski had traveled, The video ended at
approximately 11:20:59 p.m. and appeared to have no other information relevant to the allegations.

Video named “Surveillance cam Pony front.”

This was reportedly video surveillance camera footage covering the interior front portion of the Pink Pony
Bar, although there was not metadata included on the video to indicate that, The video contained no audio.
The video was not clear enough to be able to state with certainty, from the video itself, the identity of the
people observed. D/F/Licutenant Longuski and D/Sergeant Jordan were interviewed, and they did not dispute
it was them in the videos, where applicable. For clarity during the summary of the video, their names will be
used, where applicable. The video began on May 18, 2018, at approximately 11 p.m. At approximately
11:02:33 p.m., D/Sergeant Jordan came into view of the camera, walked up to the bar and sat down. At
approximately 11:03:10 p.m., two female subjects entered the bar. D/Sergeant Jordan stood up, walked over

INVESTIGATED BY REPORTED BY REVIEWED BY |

 

 

PAGE SPLILT. RICK SEKELY SPLILT. RICK SEKELY JAN
17 of 41

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.263 Page 2 21 of 54

ee ee ee ee . a2 ge Oe eee pier tee oh ER EER ae SSE Tete creeper eee

 

 

 

ORIGINAL DATE TNCIDENT NO.
Internal Affairs WED, July 11, 2018 TA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

to them, engaged them in conversation, and the three walked through the bar/restaurant and out of view of the
camera. At approximately 11:08:29 p.m., D/Sergeant Jordan and D/F/Lieutenant Longuski appeared at the top
of the screen standing with a group of people. At approximately 11:08:57 p.m., D/F/Lieutenant Longuski
walked toward the camera and appeared to exit the business followed shortly by D/Sergeant Jordan and then
seven other people. The video ended at approximately 11:15:58 p.m. and appeared to have no other
information relevant to the allegations.

Video named “Surveillance | ide "

This was reportedly video surveillance camera footage from a business on the same side of the street as the
Pink Pony Bar, although there was not metadata included on the video to indicates that. The video contained
no audio. The video was not clear enough to be able to state with certainty, from the video itself, the identity
of the people observed. D/F/Lieutenant Longuski and D/Sergeant Jordan were interviewed, and they did not
dispute it was them in the videos, where applicable, For clarity during the summary of the video, their names
will be used, where applicable. The video began on May 18, 2018, at approximately 11 p.m. Beginning at
approximately 11:08:50 p.m., the video appeared to simply a different angle of what was observed on the
video named “Surveillance cam 1” and documented above. This video was much lower in quality and was
more difficult to discern. The video ended at approximately 11:15:58 p.m. and appeared to have no other
information relevant to the allegations.

Video named “Survelllance sidewalk.”

This was reportedly video surveillance camera footage from the sidewalk and street located in front of Hom’s
Gaslight Bar and Restaurant, although there was not metadata included on the video to indicate that. The
video contained no audio. The video was not clear enouph ta be able to state with certainty, from the video
itself, the identity of the people observed. D/F/Lieutenant Longuski and D/Sergeant Jordan were interviewed,
and they did not dispute it was them in the videos, where applicable. For clarity during the summary of the
video, their names will be used, where applicable, The video began on May 18, 2018, at approximately 11:10
p.m. and showed people interacting on the sidewalk and near the edge of the road. Beginning at
approximately 11:11:52 p.m., D/Sergeant Jordan and D/F/Lieutenant Languski appeared in the camera view as
they rode together on a bike. D/Sergeant Jordan was operating the bike and was in front with D/F/Lieutenant
Longuski riding in back and seated on the seat. They stopped on the side of the road in front of the bar. As
they came to a stop, a police officer (Trooper Akers) rode up beside them on his bike. D/Sergeant Jordan was
standing with his feet on the ground, straddling the bike, and was looking at the front of the bar and the people
on the sidewalk. D/F/Lieutenant Longuski’s head was turned the opposite direction, toward Trooper Akers.
D/F/Lieutcoant Longuski dismounted the bike in a normal fashion, stepped toward Trooper Akers, and
appeared to interact verbally with him. D/Sergeant Jordan, stil] straddling the bike and holding the handle bar
with his Jeft hand, tumed his head and attention toward D/F/Lieutenant Longuski and Trooper Akers,
dismounted the bike in a normal fashion, leaned toward D/F/Lieutenant Longuski and Trooper Akers with his
left hand stil! holding the handle bar of the bike, and appeared to interact verbally with one, or both of them.
While still holding the left handle bar of the bike with his left hand, D/Sergeant Jordan used his right foot and
put the bike kickstand down. He set the bike on the kickstand, let go of the handlebar, and walked toward
D/E/Lieutenant Longuski and Trooper Akers. At approximately 11:12:05 p.m., as D/Sergeant Jordan walked
toward D/F/Lieutonant Longuski and Trooper Akers, the bike rolled forward and fell on its Jeft side. At
approximately 11:12:07 p.m., Trooper Akers appeared to address D/Sergeant Jordan who immediately timed
around, walked back over to the bike, picked it up, and placed it upright on the kickstand near the curb as

INVESTIGATED BY REPORTED BY REVIEWED BY |
PAGE SPLLT, RICK SEKELY SPLILT. RICK SERELY JAN

18 0f 41

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.264 Page 22 of 54

 

 

op SogAEy res ree et ow, feqrp sae: RE | erring ence Crees “ rd 2 We preys: see Scenery ne et
ORIGINAL DATE INCIDENT NO.
Internal Alfairs WED, July 11, 2018 TA-133-18
ORIGINAL INCIDENT FIME RECHIVED FILE CLASS
REPORT 99009

 

 

 

 

Trooper Akers rode away. This was approximately a 15 second interaction between Trooper Akers and
D/Sergeant Jordan and D/F/Lieutenant Longuski. The remaining group of people that were with D/Sergeant
Jordan and D/F/Lieutenant Longuski appeared in camera view at approximately } 1:12:47 p.m. By 11:14:06
p.m. the group of people had entered Horn’s Gaslight Bar and Restaurant. The video ended at approximately
11:20:59 p.m. and appeared to have no other information relevant to the allegations.

ide ed‘ 12
This was reportedly video from a MIPD body camera wom by Officer Morin that contained interaction with
D/Sergeant Jordan and D/F/Lieutenant Longuski, along with other members of their group while near the
MIPD, although there was not metadata included on the video to indicate that. The video contained audio.
The video was not clear enough to be able to state with certainty, from the video itself, the identity of the
people observed. D/F/Lieutenant Longuski and D/Sergeant Jordan were interviewed, and they did not dispute
it was them in the videos, where applicable, For clarity during the summary of the video, their names will be
used, where applicable. The video began on May 18, 2018, at approximately 11:44:54 p.m., with
D/P/Lieutenant Longuski speaking with Trooper Akers and D/Sergeant Jordan speaking with Officer
Kaminen. Officer Morin’s body camera was recording while he stood a distance away from and facing them.
Officer Morin then tumed around and began speaking with one of the other members of the group, D/Sergeant
Heliin. A short time later, Detective Gaudard and D/Sergeant DeNoon walked up to D/Sergeant Helin and
Officer Morin and inquired about what was happening. Since Officer Morin was the only one recording with
his body worn camera and multiple conversations had taken place between different people at the same time, it
was difficult to discern exactly what was being ssid at various times. At approximately 11:5 4:12 p.m.,, two
male subjects approached Officer Morin, who was speaking with D/Sergeant Heliin. The two male subjects
totd Officer Morin that the bike in question was their girlfriend's bike and they were there to recover it.
Officer Marin told the two that they were sorting the matter out and asked them to wait for a few minutes until
they had a chance to sort it out. At the seme time, D/Sergeant Jordan could be heard talking to Trooper Akers
in the background. Beginning at approximately 11:55:07 p.m., D/Sergeant Jordan came into view of Officer
Morin’s body wom camera. D/Sergeant Hellin asked D/Sergeant Jordan if he was “good.” D/Sergeant Jordan
said, “I’m good man.”, and shook D/Sergeant Heliin’s hand. D/Sergeant Jordan then walked past D/Sergeant
Heliin and grabbed a bike and began walking toward the street with it. Officer Morin was heard saying that
some people were there to pick the bike up and D/Sergeant Jordan stopped. Officer Morin walked toward the
street to look for the bike owners and Trooper Akers appeared in view of Officer Morin’s body camera and
spoke to Officer Morin. Officer Morin explained to Trooper Akers that the bike owners were just there to pick
the bike up and would be back shortly. The officers and group of people were standing around for a moment
and at approximately 11:56:00 p.m., D/Sergeant Jordan could be heard asking Trooper Akers if they were
“good.” Trooper Akers and D/Sergeant Jordan shook hands and the officers and group of people parted ways.
The video ended at approximately 11:56:08 p.m.

Video named “Video 2,”

This was reportedly video from a MIPD body camera worn by Officer Morin that contained Trooper Akers’
interview with witness, Ms. Porscha Tarsetti, The video began on May 19, 2018, at approximately 1:01:54
a.m. The interview took place on the sidewalk in front of the Pink Pony Bar, There was a lot of background
noise and it was difficult to determine exactly what questions were asked by Trooper Akers and the answer
from Ms. Tarsetti. What could be heard appeared to be consistent with what Trooper Akers wrote in the

 

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE SPULT. RICK. SEKELY SPLLT. RICK SEKELY JAN

Wof 4l

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.265 Page 23 of 34.

SSR gE po TaPRITIR tv iae ole rte af] Poe gemessers sees eee te era yor

 

 

ORIGINAL DATE INCIDENT NO.
Internal Asfatrs WED, July 11, 2018 JA-133-18
ORIGINAL INCIDERT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

report regarding the interview with Ms. Tarsetti. No new information was learned as it related to the
allegations against Trooper Akers, The video ended on May 19, 2018, at approximately 1:05:38 a.m.

INTERVIEW COMPLAINANT-D/F/LT, ANDREW LONGUSKI:

D/F/Lieutenant Longuski was interviewed at the Michigan State Police (MSP) Forensic Laboratory in
Lansing, in his office in the Polygraph Section on July 18, 2018, at approximately 8:16 a.m. D/F/Lieutenant
Longuski was the complainant in this internal investigation and he was reminded of such. Due to the fact that
this internal investigation steramed from another internal investigation (LA-095-18) where D/F/Lieutenant
Longuski was the principal, hed been arrested, and was still in the process of adjudication of the criminal
proceedings, J read D/F/Licutenant Longuski Official Order No, 1, Sections 4.35 and 4.35a. D/F/Licutenant
Longuski advised he understood what I had just read to him and had no questions. 1 ordered D/F/Lieutenant
Longuski to answer my questions fully and truthfully. D/F/Lieutenant Longuski was informed that his failure
to answer my questions fully and truthfully constituted an act of insubordination for which discipline would
result, up to and including discharge, The interview was digitally recorded and a copy of the audio file has
been attached as an external document. The interview is summarized below.

 

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE SPL/LT. RICK SEKELY SPLILT. RICK SEKELY JAR

20 of 41

 

 

 

 

 

 

 
ier bapr

Case 2:19-cv-00190-PLM-MV ECF No. 22-3 3 filed 01/16/20 PagelD.266 Page 2 24 of 54

bees. 6

ORIGINAL DATE INCIDENT NO.
Internal Affairs WED, July 11, 2018 14-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

BO Loppers, tees me gagey psa metreree

SESE ESE Ree NT eg ee ey

7A

 

 

 

 

 

D/F/Lievtenant Longuski provided a copy of eAICS Incident Repart No. 83-600-18 that had areas in it that he
highlighted and color coded. He indicated the yellow highlighted areas were problems with the report. The
red highlighted areas were things that caused him to be charged criminally and the green highlighted areas
were statements that he did in fact make. This information was covered in the BTACR and/or the interview.
The highlighted copy of the report was attached as an external document.

He also proyided me with a written statement, which appeared to be mostly a duplicate of the information he
wrote in the BTACR, with some additional information that was discussed during the interview. The written
statement was attached as an external document.

 

 

PAGE
2i of 41

 

 

INVESTIGATER BY
SPLILT, RICK SEEELY

REPORTED BY
SPULT, RICK SEKELY

 

 

REVISWED BY
JAN

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.267 Page 25 of 54

eet te!

 

 

cy eee a | Spe rawr eis eh s ed caer cement teppara rnp reamed TEA T Ne
| ORIGINAL DATE TNCIDENT NO.

Internal Affairs WED, July 11, 2018 YA-133-18

ORIGINAL INCIDENT TIME RECEIVED FILE CLASS

REPORT 99009

 

 

 

 

INTERVIEW WITNESS-D/SGT, NATHAN HORAN-MSP:

D/Sergeant Horan was interviewed at the MSP Forensic Lab in Lansing, in the Polygraph Section on July 20,
2018, at approximately 8:30 am. The interview was digitally recorded and a copy of the audio file has been
attached as an extemal document. The interview is summarized below.

D/Sergeant Horan confirmed that he was present on Mackinac Island on May 18, 2018, to attend a polygraph
conference. He said his wife, Spl/Sgt. Carissa Horan accompanied him to Mackinac Island and they arrived
sometime around mid-afternoon on May 18, 2018. He said he and his wife did not attend the banquet, they
went to dinner by themselves. He said he was generally familiar with the incident that led to the arrest of
D/E/Lieutenant Longuski and D/Sergeant Jordan. He said he had not personally viewed any video from the
incident and had not read any of the police reports. D/Sergeant Horan was asked if he went to the Pmk Pony
Bar and if so, who he went with. He said he and his wife left the hotel with D/Sergeant Jordan and Detective
Babycz. He said Detective Babyoz was a “county guy,” but he could not recall what Sheriff’ Department he
worked for. He was not certain what time they acrived at the Pink Pony Bar, but it was “late.” He said the
four of them began walking from Mission Pointe toward the Pink Pony Bar. He said at some point while they
were walking, D/Sergeant Jordan split off from them. He did not see him split off from them, at some point he
was no longer walking with them and he did not know where he went, and he assumed that he went to use a
restroom or something. D/Sergeant Horan said himself, his wife, and Detective Babycz continued walking
and a short time later, D/Sergeant Jordan approached them on 2 bike, rode a circle around them, and continued
further down the street. He said as they approached the Pink Pony Bar, D/Sergeant Jordan approached them
again on tho bike and then parked it at the curb and they all entered the Pink Pony Bar. He said they were
planning to meet up with D/F/Lieutenant Longuski, D/Sergeant Heliin, and some other people at the Pink
Pony Bar. He said he did not have any conversation with D/Sergeant Jorden abaut the bike, D/Sergeant
Horan ssid when they arrived at the Pink Pony Bar, they talked to D/F/Lieutenant Longuski and the group he
was with and it was decided they were all going to go to Harn’s Gaslight Ber and Restaurant. D/Sergeant
Horan said he believed he and his wife used the restcoom at the Pink Pony Bar. He said by the time he exited
the Pink Pony Bar, he observed D/F/Licutenant Longuski and D/Sergeant Jordan getting pulled over by police
officers. He said by the time he arrived at Horn's Gaslight Bar and Restaurant the police contact was over and
the entire group people went into Horn’s Gaslight Ber and Restaurant, got a table, and ordered some drinks.
He said he was on the dance floor with his wife and he observed 4 police officer come in and motion for
D/F/Lieutenant Longuski and D/Sergeent Jordan to go outside. He said he continued to watch from the dance
floor and observed ane of the police officers “kind of puffed up and in Andy’s face, just pomting his finger at
him.” D/Sergeant Horan said he began to wonder what was going on and some of the other members of their
group started going outside. D/Sergeant Horan said he moved closer to their table, which was next to the front
window to get a closer look and that’s when the police officers and members from their group walked down
the street and out of view. He said the table their group was at still had drinks on the table, coats and other
persona! belongings on it, so he and his wife remained at the bar. A while later they came back and when he
asked D/E/Lievtenant Longuski what happened, he was told that the officers were accusing him of stealing #
bike. D/Sergeant Horan did not hear any of the initial conversation between the officers and D/F/Lieutenant
Longuski and D/Sergeant Jordan. He did not personally speak with any of the police officers, and none of the
police officers approached him and asked him questions, or for his name and contact information. When
asked if he felt he had relevant information to provide to investigators if he had been interviewed, and he said
looking back on it, he felt he would have relevant information to offer to the investigation.

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE SPUILT. RICK SEKELY SPLILT. RICK SEKELY JAN

22 of 4)

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.268 Page 26 of 54

 

 

AUT COPS gre io resy Sha bee MEER ee a reek EY 6 TEES eee ape ey “ ad ts a
ORGINAL DATE INCIDENT NO.
Internal Affairs WED, July 11, 2018 TA-)33-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 9599009

 

 

INTERVIEW WITNESS-DET. GARY GAUDARD-KALAMAZOO DEPT. OF PUBLIC SAFETY:
Detective Gaudard was interviewed at Fire Station number 45 with the Kalamazeo Department of Public
Safety (KDPS) on July 20, 2018, at approximately 10:32 a.m. The interview was digitally recorded and a
copy of the audio file has been attached as an external document. The interview is summarized below,

Detective Gaudard confirmed that he was present on Mackinac Island op May 18, 2018, to attend a polygraph
conference. He said he attended the dinner at the hotel and then himself, D/F/Lieutenant Longuski,
D/Sergeant DeNoon, and Ms. DeNoon took a carriage ride to the Pink Pony Bar. He said the four of them
were at the Pink Pony Bar for approximately an hour and were getting ready to leave when D/Sergeant Jordan
arrived, He said they told D/Scrgeant Jordan not to order a drink, that they were leaving and headed to Horn’s
Gaslight Bar and Restaurant. Detective Gaudard said within a few minutes of D/Sergeant Jordan’s arrival,
they all walked out onto the front porch of the Pink Pony Bar. He said he and D/F/Lientenant Longuski went
to the left and began walking toward Hom’s Gaslight Bar and Restaurant while D/Sergeant Jordan went to the
right and a few seconds later D/Sergeant Jorden came back by them riding a bike. Detective Gaudard said as
D/Sergeant Jordan rode by, either D/F/Lieutenant Longuski or D/Sergeant Jordan made some statement about
getting a ride. Detective Gaudard said D/F/Lieutenant Longuski “j ogged down” to D/Sergeant Jordan and got
on the bike with him. He said a few seconds after D/F/Lieutenant Longuski got on the bike, two or three
uniformed officers rode by and made contact with D/F/Lieutenant Longuski and D/Sergeant Jordan. Detective
Gaudard said he was not close enough to hear what was said between them, but the contact appeared brief. He
said it did not seem like a big deal, it was not really talked about, and their group proceeded into Hom’s
Gaslight Bar and Restaurant. He said they obtained a table next to a front window and Detective Gaudard was
right next to the window. Detective Gandard said he heard banging on the window that somewhat startled
him, and he tumed around to see a uniformed trooper, attired in a fatigue style uniform. He said the trooper
pointed and yelling through the glass window something to the effect of, “You and you, come here,”

Detective Gaudard said he initially thought it was a joke and tumed to D/F/Lieutenent Longuski and said to
him, “You must know this guy.”

D/F/Lieutenant Longuski told Detective Gaudard he did not know the trooper, D/F/Licutenant Longuski went
outside to speak with the trooper and Detective Gaudard stood at the threshold of the door with the door open.
He said the trooper immediately accused D/F/Lieutenant Longuski of stealing a bike, Detective Gaudard
described the initial contact as tense. He said the trooper’s tone and accusatory comments toward
D/F/Lieutenant Longuski and D/Sergeant Jordan was not how he would have atkiressed another member of his
own agency, especially members of a higher rank than him. He said he was shocked at how the young trooper
was talking to command officers, When asked, Detective Gaudard said he did nat hear any foul language used
on the part of the trooper. He did not hear D/F/Lieutenant Longuski or D/Sergeant Jordan attempt to assert
their rank into the matter, at least during the conversation he personally heard in front of the bar, Detective
Gaudard said when D/Sergeant Jordan came outside, the first thing he said to the trooper was something to the
effect that D/F/Licutenant Longuski had nothing to do with it and it seemed to him that the trooper did not
want to hear that. When asked, Detective Gaudard said he did not hear the trooper ask D/F/Lieutenant
Longuski or D/Sergeant Jordan if they were police officers. Detective Gaudard said a decision wes made to
move the conversation away from the front of the bar and he stayed within eyesight of them, could hear them
talking, he was not close enough to hear what was being said. He said he felt that it was a matter between
MSP members. When asked, Detective Gaudard said he did not recall seeing the trooper point his finger at
either D/F/Lieutenant Longuski or D/Sergeant Jordan once outside the bar. Detective Gaudard said it seemed

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE | SPL/LT. RICK SEKELY SPLILT, RICK SEKELY JAN

 

 

 

 

 

23 of 41

 

 

 
* Case 2:19-cv-00190-PLM-MV EC

F No. 22-3 filed 01/16/20 PagelD.269 Page 27 of 54

PASS te Ss A pr arrte oe SPT IPP eee | eer ony 4 = 6S eee ae wr ye

 

 

ORIGINAL DATE INCIDENT NO.
Internal Affairs WED, July Lt, 2018 IA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 59009

 

 

 

 

to him that the trooper did not want to listen to what D/F/Lieutenant Longuski and D/Sergeant Jordan were
telling him, and it appeared to him that the trooper had made up his mind as to what happened, Detective
Gaudard said he believed the trooper’s contact with D/F/Licutenant Longuski and D/Sergeant Jordan was
unprofessional and further said that he would not talk to a citizen the way the trooper talked to them, let alone
a command officer. When Detective Gaudard was asked if the trooper had asked questions of D/F/Lieutenant
Longuski or D/Sergeant Jordan he said, “He was not in an investigative mode, he was in a full blown you did
it mode.”

He did speak with one of the MEPD officers, but it was not an interview and no statement was taken from bim.
He said none of the police officers approached him and asked him questions, or for his name and contact
information. When asked if he felt he had relevent information to provide to investigators if he had been
interviewed and said, “without a doubt” he would have had relevant information to offer to the investigation,
especially regarding D/F/Licutenant Longuski’s involvement because he was with him the entire time, from
the banquet dinner, to the carriage ride, to the Pink Pony Bar and then Hom’s Gaslight Bar and Restaurant.
When asked, he said he had not reviewed any video ar police reports related to the investigation.

INTERVIEW WITNESS-D/SGT. MIKE DENOON-KALAMAZOO COUNTY S.O.:

D/Sergeant DeNoon was interviewed at the Kalamazoo County Sheriff's Office on July 20, 2018, at
approximately 11:28 a.m. The interview was digitally recorded and a copy of the audio file has been attached
as an extemal document. The interview is summarized below,

D/Sergeant DeNoon confirmed that he was present on Mackinac Island on May 18, 2018, to attend a
polygraph conference. His wife, Ms. DeNoon, accompanied him Mackinaw Island. He and his wife attended
the dinner at the hotel and then himself, his wife, Detective Gaudard, D/F/Lieutenant Longuski, and “one other
person, I'm not sure who that was, but it wasn’t Derrick” all shared a carriage ride to the Pink Pony Bar.
D/Sergeant DeNoon was not sure what time they went to the Pink Pony Bar, but he thought it had just started
to get dark out. When asked, he thought they had been at the Pink Pony Bar at least an hour before
D/Sergeant Jordan (Derrick) showed up. D/Sergeant DeNoon said shortly after D/Sergeant Jordan arrived,
they all left and went to another bar down the road, but he did not recall the name of it. D/Sergeant DeNoon
said he exited the Pink Pony Bar with his wife and headed toward the bar they were going to when he
observed D/Sergeant Jordan riding a bike, headed in the same direction as they were. He said D/F/Lieutenant
Longuski yelled to D/Sergeant Jordan, “Hold on a minute, and then ‘ne went ever and jumped on the seat of
the bike. He said-everyonc was laughing and D/Sergeant Jordan began pedaling the bike with D/F/Lieutenant
Longuski on the seated on the bike and then three police officers, also on bikes, rode up to them and stopped
them. He said he was not close enough to hear the interaction between the officers and D/F/Lieutenant
Longuski and D/Sergeant Jordan, but it was brief and appeared to him to be a cordial interaction. He after the
police contact, the officers rode away, and their group went into the bar and sat at a large table in the front of
the bar, next to a larger picture window. D/Sergeant DeNoon said he sat next to the window, with his back to
the window. He said another husband and wife joined them, but he did not know who they were. He said it
scemed to him like they were at the bar for “at Jeast an hour” when he heard a banging on the window. He
said be turned around and observed a trooper pointing into the bar at D/P/Lieutenant Longuski and directed
him outside saying something to the effect of “out here now.” D/Sergeant DeNoon said he started Janghing
because he thought it was a joke because maybe the trooper knew D/F/Lieutenant Longuski. He said
D/F/Lieutenant Longuski and D/Sergeant Jordan went outside to speak with the trooper, D/Sergeant DeNoon

INVESTIGATED BY REPORTED BY REVIEWED BY |

 

 

PAGS =| SFL/LT RICK SEKELY SPLILT. RICK SEKELY JAN
24 of 41

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.270 Page 28 of 54

 

 

Fag, parser ad Petra se er ree ' sre git t SaaS res cee SEER, Pret ER EIT Tp eer cee Oe ooy
ORIGINAL DATE INCIDENT NO.
Internal Affairs WED, July 11, 2018 TA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

said he remained inside the bar, but observed the interaction through the window. He said he could not hear
what was being said, but it appeared to him, from the trooper’s body language, that the trooper was “reading
the riot act” to D/F/Licutenant Longuski and D/Sergeant Jordan. He said the officers and D/F/Licutenant
Longuski and D/Sergeant Fordan then waiked up the hill to what he believed was the MIPD. He said
Detective Gaudard said he was going to follow, so D/Sergeant DeNoon went with him. D/Sergeant DeNoon
said once they were up at the MIPD, the trooper that had banged on the window was talking to D/F/Lieutenant
Longuski and another officer was talking to D/Sergeant Jordan. He said he could not hear “verbatim” what
was being said, but the trooper was being “aggressive” in the way he was talking to D/F/Lieutenant Longuski.
D/Sergeant DeNoon said it seemed to him like the trooper was med at D/F/Lieutenant Longuski about
something. D/Sergeant DeNoon said the trooper's voice was raised, he was pointing his finger, and his “braw
was furrowed.” He said at some point, D/Sergesnt Jordan walked over to he and Detective Gaudard and
Detective Gaudard asked D/Sergeant Jordan what was going on, He said D/Sergeant Jordan said the officers
accused him and D/F/Lieutenant Longuski of stealing a bike. D/Sergeant DeNoon said shortly after thet he
walked back to the bar by himself because his wife was still at there, D/Sergeant DeNoon said he had been a
police officer for 22 years and could not recall ever addressing sorscone in the manner that the trooper
‘addressed D/F/Lieutenant Longuski. He said it was “embarrassing.” When asked, he said he did not hear the
trooper use any vulgar language. When asked, D/Sergeant DeNoon said none of the officers interviewed him
god none of them asked him for his name and contact information. He felt he would have had relevant
information to offer to the larceny investigation had he been asked by the officers. When asked, he said he did
not know whether or not D/Sergeant Jordan told the trooper that D/F/Licutenant Longuski was not involved
with, or had nothing to do with the bike.

INTERVIEW WITNESS-D/SGT. TIM BELIIN-MSP:
D/Sergeant Heliin was interviewed at his residence on July 25, 2018, at approximately 9:05 a.m. The
interview brief and was not recorded. The interview is summarized below.

D/Sergesnt Heliin confirmed that he was present on Mackinac Island on May 18, 2018, to attend a polygraph
conference. He was generally aware of the incident that led to the arrest of D/F/Lieutenant Longuski and
D/Sergeant Jordan. He had not reviewed any video or police reports related to that investigation. He did not
recall exactly what time they arrived at the Pink Pony Bar, He knew he went there with D/F/Lieutenant
Longuski and others, but did not recall exactly who the other people wore. He was not sure if D/Sergeant
Jordan traveled with them te the Pink Pony Bar, or not, bathe did not think he did. He did not recall any
information from when the group left the Pink Pony Bar. He said when they were at the other bar, he was on
the dance floor with D/Sergeant Horan and his wife, Spl/Secgeant Horan, D/Sergeant Heliin said he did not
witness the manner in which Trooper Akers made contact with D/F/Lieutenant Longuski and D/Sergeant
Jordan, He said it was pointed out to him that D/F/Lieutenant Longuski was outside with police officers and
he eventually wandered outside and asked what was going on. He did recall speaking with a MIPD officer,
but he did not recall the officer’s name. He did not recall the MIPD officer asking him any specific questions,
but did recall the officer mentioning a bike being stolen. He did not witness all of the interaction between the
trooper and D/F/Lieutenant Longuski and D/Sergeant Jordan, but during the portions he observed, he did not
sce the trooper pointing his finger at anyone and he did not know if D/Sergeant Jordan told the trooper that
D/F/Lieutenant Longuski had nothing to do with the bike. When asked, D/Sergeant Helin said he did not
think any of the officers asked him for his name and contact information. He said he may have volunteered it,
but he wes not gure, He said he was not formally interviewed by any of the officers. When asked, he said if

 

 

INVESTIGATED BY REPORTED AY REVIEWED BY
PAGE SPLULT. RICK SEKELY &PL/LT. RICK SERELY JAN

28 of 41

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.271 Page 29 of 54

2 Hie Taye span e erevgnaceney . ‘ Naeem mee Ie RR RR geet eee ey pee ee

 

 

 

 

 

 

ORIGINAL DATE INCIDENT NO.
Internal Affairs | WED. July 11, 2018 TA-133-18
ORIGINAL INCIDENT TOME RECEIVED FILE CLASS
REPORT 99009
he had been interviewed, he may have been able to provide relevant information about the larceny as to who

was with who and when.

INTERVIEW WITNESS-OFCR. KURTIS MORIN-MIPD:

Officer Morin was interviewed via telephone on July 25, 2018, at approximately 12:44 p.m. The interview
was digitally recorded and a copy of the audio file has been attached as an external document. The interview
is summarized below.

Officer Morin was asked how Trooper Akers made contact with D/E/Licutenant Longuski and D/Sergeant
Jordan at Horn’s Gaslight Bar and Restaurant, after it was determined that the bike they had been riding was
stolen. Officer Morin said he asked the “doorman” to contact them and ask them to come outside. When
asked, he said the group that D/F/Lieutenant Longuskj and D/Sergeant Jordan were with was visible through
the window. Officer Morin was asked if Trooper Akers entered the bar to speak to get them to come outside
and Officer Morin said Trooper Akers stood in the doorway. He was asked if Trooper Akers banged on the
window and pointed to anybody inside to get them to come outside and Officer Morin said, “negative.”
Officer Morin was asked if he recalled what Trooper Akers said to D/F/Lieutenant Longuski and D/Sergeant
Jordan, once they were outside, Officer Morin said he could not recall the exact words, but he was “pretty
sure” he asked them where the bike came from and why they had it, He confirmed that Trooper Akers asked
them if they were police officers and when asked if they responded to Trooper Akers, he said they did
acknowledge they were police officers, but it seemed to him that they were reluctant to do so, Officer Morin
was asked if Trooper Akers asked D/F/Lieutenant Longuski and D/Sergeant Jordan if they stole the bike, or if
he accused them of doing so. Officer Morin said, “I don’t think he said the word stole, I think he asked where
the bike came from.” When asked, Officer Morin denied that Trooper Akers pointed his finger at
D/F/Lieutenant Longuski or D/Sergeant Jordan while he spoke to them. Officer Morin was asked if he felt
Trooper Akers’ initial contact with D/F/Licutenant Longuski and D/Sergeant Jordan regarding the stolen bike
wes unprofessional and he said, “Not at all.” Officer Morin was asked if he conducted any follow up
investigation related to the larceny and disorderly investigation, after him, Officer Kaminen, and Trooper
Akers broke contact with D/F/Lieutenant Longuski and D/Sergeant Jordan and their group. He said he did not
canduct any follow up, but members of the group did talk to him during their contact. He said they talked to
him, but it was “like in passing, it wasn’t 4....you know any negative, or have anything really to do with the
situation.” When asked, he said he did not conduct a formal interview with any members of the group, he was
not asked by Trooper Akers to conduct any interviews, obtain any names or contact information, or to conduct
any follow up investigation. He was asked if he collected any surveillance video related to the investigation
and he said, “Not me personally.” When asked if he knew who did collect any surveillance video, he said he
thought a member of their agency, Cpl. Andy Dziobak, may have, but he was not certain. He said there wag
basically ane person, Mr. Rynberg, who was the contact person for obtaining video from any of the businesses
on Mackinac Island, When asked, he said he had not viewed any surveillance video related to Trooper Akers’
investigation, It was explained to Officer Morin that during his interview with Spl/Lieutenant Croley, he told
Spl/Licutenant Croley that the next day (May 19, 2018) he was told by Trooper Akers that video surveillance
from the Pink Pony Bar showed D/Sergeant Jordan rode up to the Pink Pony Bar by himself and Officer
Morin acknowledged that statement to Spl/Licutenant Croley. He was asked if he was certain it was the next
day (May 19, 2018) that he was told that by Trooper Akers. Officer Morin said, “I’m not 100% certain it was
the next day, it might have just been the next time I talked to Akers.” He said he did not remember exactly
when that was. Officer Morin was asked if he ever heard D/F/Lieutenant Longuski and/or D/Sergeant Jordan

 

 

INVESTIGATED BY "REPORTED BY REVIEWED BY |
PAGE | SPILT. RICK SRXBLY SPLLT. RICK SEKELY JAN

 

 

 

 

 

26 of 4]

 

te ane a

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.272 Page 30 of 54

2 Sa Se SP Piste SORE PSE wy OF pe el “ eee 1 ce dee ee Shey) paren eep

 

 

ORIGINAL DATE INCIDENT NO.
Internal Affairs WED, July (1, 2018 1A-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT $9009

 

 

 

 

deny that the bike was stalen, or that they knew the bike was stolen. He said he could not say for certain if
D/Sergeant Jordan denied the bike was stolen, but he was certain that D/F/Lieutenant Longuski denied
knowledge about the bike's status. He was asked if he heard D/Sergeant Jordan tell Trooper Akers that
D/F/Lieutenant Longuski did not know anything about the bike and he said he did not hear D/Sergeant Jordan
make tbat comment. He was asked if he was aware if The Inn at Mackinaw, the hotel where the bike was
stolen from, had surveillance cameras and he said they did, but he was not certain what areas of the business
were covered by the cameras. He did not know If anyone attempted to obtain video from those cameras in
relation to the larceny investigation. He said most of the businesses on Mackinac Island did have surveillance
cameras.

INTERVIEW WITNESS-OFC. CORY KAMINEN-MIPD:

Officer Kaminen was interviewed via telephone on July 25, 2018, at approximately 12:56 p.m. The interview
was digitally recorded and a copy of the audio file has been attached as an extemal document. The interview
is summarized below

Officer Kaminen was asked how Trooper Akers made contact with D/F/Lieutenant Longuski and D/Sergeant
Jordan at Horn's Gaslight Bar and Restaurant, after it was determined that the bike they had been riding was
stolen. Officer Kaminen said Trooper Akers went into the ber and had them come outside. Officer Kaminen
said he stayed outside on the sidewalk. When asked, he did not know if the group that D/F/Lieutenant
Longuski and D/Sergeant Jordan were with was visible through the window. Officer Kaminen was asked if
Trooper Akers banged on the window and pointed to anybody inside to get them to come outside and Officer
Kaminen said, “I didn’t see that.” Officer Kaminen was asked if he recalled what Trooper Akers said to
D/F/Lieutenant Longuski and D/Sergeant Jordan, once they were outside. He was not certain on the exact
words used, but he belicved Trooper Akers told them they were on a stolan bike and D/F/Lieutenant Longuski
said that he did not steal “dick.” When asked, Officer Kaminen said he did not see Trooper Akers point his
finger at either D/F/Lieutenant Longuski or D/Sergeant Jordan, but said it was poasible that he did, Officer
Kaminen said he mostly interacted with D/Sergeant Jordan. When Officer Kaminen was asked if he felt
Trooper Akers’ contact with D/F/Lieutenant Longuski and D/Sergeant Jordan was unprofessional, he said he
did not believe it was, He said D/F/Lieutenant Longuski snd D/Sergeant Jordan “copped the attitude right off
the bat.” He said they moved from in front of the bar and headed toward the MIPD and, “They kept on
yapping their mouths, swearing up aad down the street, we had to try to do what we had to do to try to
maintain peace.” Officer Kaminen was asked if, during his interaction with D/Sergeant Jordan, D/Sergeant
Jordan told him that D/F/Lieutenant Longuski did not bave anything to do with the bike. Officer Kaminen
said, “Abh...be, well. ...I think. ..I think, well pretty....ycah, well pretty much, but, cuz I think he was the one
who had taken the bike, but they were beth on it” He then said that both of them “denied everything.” When
Officer Kaminen was asked if he heard D/Sergeant Jordan tell Trooper Akere that D/F/Lieutenant Longuski
did not have anything to do with the bike, he said, “I, you know, uniess J look back at my report and
everything like that ] can’t recall all the details of that, um it is possible that he may have mentioned it, but I
can't really say for sure.” When asked, Officer Kaminen said he did not conduct any follow up investigation
after they broke contact with D/F/Lieutenant Longuski and D/Sergeant Jordan and he was not asked to do any
follow up by Trooper Akers. He did not colject any surveillance video and was not asked to, but said he heard

* that one of the videos showed D/Sergeant Jordan ride up to the Pink Pony Bar, by himself, on the bike. He
had not seen any of the video himself and when asked, Officer Kaminen said he did not knaw who collected
the video, but believed it was the “troopers.” When asked when he was told about the video that showed

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE | SPL/LT. RICK SEKELY SPL/LT. RICK SBKELY JAN

27 of 4)

 

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.273 Page 31 of 54

SEE STENT ee et Sherr yope See ee LOL ‘PsA RNC efRE ee meme ag omvEe pti e VERE ys Sete cg te citer et

 

 

; ORIGINAL DATE INCIDENT NO.
Juternal Affairs WED, July 11, 2018 JA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

D/Sergesnt Jordan rode up to the Pink Pony Bar on the bike, he said he was not certain, but believed it was the
next day (May 19, 2018). Officer Kaminen was not certain if The Inn on Mackinac, or any businesses around
there had video surveillance cameras and he did not know if any officers checked for video in those locations.

INTERVIEW WITNESS-MS. MISTY DENOON-WIFE OF D/SGT. MICHAEL DENOON:

Ms. DeNoon was interviewed via telephone on July 25, 2018, at approximately 2:35 p.m. The interview was
digitally recorded and a copy of the audio file has been attached as an extemal document. The interview is
summarized below.

Ms. DeNoon confirmed that she accompanied her husband, D/Sergeant DeNoon, to Mackinac Island on May
18, 2018. She was asked what group of people she went with when they feft thelr hotel and traveled to the
Pink Pony Bar. She said it was her, her husband, “Gary from Kalamazoo,” and “two other gentlemen.” She
thought it was just the five of them. She said it was the first time she had met any of the other people. When I
explained to her the namea of MSP members that were involved as being Andy Longuski and Derrick Jordan,
she recalled “Andy” being with them when they traveled to the Pink Pony Bar, but said “Derrick” was not
with them at thet point. She said “Derrick” showed up at the Pink Pony Bar a while later with two or three
other people. She said shortly after “Derrick” and the people he was with arrived, they all talked and decided
to go to the bar down the street. She said they left as # group and went to Horn's Gaslight Bar and Restaurant.
She said the group started walking toward Hom’s Gaslight Bar and Resteurant when they noticed that
“Derrick” had gotten on a bike and within seconds, the “Island police” were contacting him. She was asked
how she became aware, once they were at Horn’s Gaslight Bar and Restaurant, that law enforcement was
involved. She said their group had a table next to a front window of the bar, and she heard a banging on the
window and turned around and saw it was police officers with one of the officers saying, “Get out here.” She
said some of the people in their group went outside, but she remained inside. She said she did not hear any
conversation between the officers and D/F/Lieutenant Longuski and D/Sergeant Jordan. She did not witness
the officera’ behavior and said there were other citizens standing on the sidewalk outside the bar and she Jost
track of the members of her group who were outside. She thought they went down the street.

INTERVIEW WITNESS-D/SGT. DERRICK JORDAN-MSP;:

D/Sergeant Jordan was interviewed at the MSP Flint Post on July 25, 2018, at approximately 4:13 p.m.
D/Sergeant Jordan was a ~itness in this internal investigation and he was reminded of such. Due to the fact
that this intemal investigation stemmed from another internal investigation (LA-095-18) where D/Sergeant
Jordan was the principal, had been arrested, and was still in the process of adjudication of the criminal
proceedings, I read D/Sergeant Jordan Official Order No. 1, Sections 4.35 and 4.35a. D/Sergeant Jordan
advised he understood what I had just read to him and had no questions. I ordered D/Sergeant Jordan to
answer my questions fully and truthfully. D/Sergeant Jordan was informed that his failure to answer my
questions fully and truthfully constituted an act of insubordination for which discipline would result, up to and
including discharge. The interview was digitally recorded and a copy of the audio file has bren attached as an
external document. The interview is summarized below,

 

 

INVESTIGATED BY REPORIED BY REVIEWED BY
PAGE | SPLILT, RICK SEKELY SPILT. RICK SEKELY JAN

 

 

 

 

 

28 of 41

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.274

Page 32 of 54

 

 

 

 

 

 

 

29 of 41

 

 

 

phe SEES Tee , Ty: 2 ee ee eee NRG PSST mere rae gM aio me pene intr. 1 kbigrers

ORIGINAL DATE INCIDENT HO.

Tuternal Affairs WED, July 11, 2018 1A-133-18

waomee INCIDENT TIME RECEIVED FILE CLASS

RT
99009
INVESTIGATED BY "REPORTEO BY REVIEWED BY
PAGE SPLILT. RICKSEKELY SPILT. RICK SEKELY JAN

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.275 Page 33 of 54

 

 

er Stee PA swencr | Pycmersent ee cn ROSA CRA pers 8 penne] * * 4. en RMIT rr Se Pt, PSE are er beeecsarte pF ATS
ORIGINAL DATE INCIDENT NO.
internal Affairs WED, July }1, 2018 14-133-18
ORIGINAL INCIDENT 1045 RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

INTERVIEW WITNESS-SPL/SGT. CARISSA. HORAN-MSP-WIFE OF D/SGT. NATHAN HORAN:
Spl/Sergeant Horan was interviewed at via telephone on July 26, 2018, at approximately 3:47 p.m. The
interview was brief and was not recorded. The interview is summarized below.

SpU/Sergeant Horan confirmed that she accompanied her husband, D/Sergeant Horan, to Mackinac Island on
May 18, 2018. She was generally familiar with the investigation that led to the arrest of D/F/Lieutenant
Longuski and D/Sergeant Jordan, but she had not reviewed any video or police reports. She said she and
D/Sergeant Horan did not attend the dinner at the hotel, they went to dinner by themselves. She said after
dinner they returned to the hotel, went to the hospitality room, and then herself, her husband, Detective
Babycz from Washtenaw County, and D/Sergeant Jordan walked from the hotel to the Pink Pony Bar. She

 

 

INVESTIGATED BY REPORTED HY REVIEWED BY
PAGE SPLULT. RICK SEKELY SPLILT. SICK SEKBLY JAN

 

 

 

 

 

30 of 41

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.276 Page 34 of 54

Se SPO te 9 creatine tt i SPR 8 dR RRS ee em ETN Sy pao k pee en stein STE ests gor qeninrart . ale ee

 

 

[ORIGINAL DATE INCIDENT NO.
Internal Afialrs WED, July 11, 2018 JA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

said D/Sergeant Heliin may have also been with them, but she was not certain, She said when they started out
walking to the Pink Pony Bar, D/Sergeant Jordan was walking with them and at some point, he rode by them
on a bike. She was not certain at what point D/Sergeant Jordan split off from them, where the bike came from,
or at what point ducing their walk he showed up with the bike. She did not know what time they arrived at the
Pink Pony Bar, Once at the Pink Pony Bar, they met up with D/F/Lieutenant Lon guski and the group he was
with. She sald they were not there very long, She believed she used the restroom and then both groups left
and headed to another bar. She eaid she was not paying attention and did not witness D/Sergeant Jordan and
D/F/Lieutenant Longuski on the bike, or getting stopped by the police. When they wera at Hom’s Gaslight
Bar and Restaurant, she was dancing and looked over and the table they were all occupying was empty. She
said she went over, looked out the window and saw the police, but she was not sure what department they
were from. She remained inside the bar and had no interaction with law enforcement at all. She did not see
the initial contact by the police st Horn’s Gaslight Bar and Restaurant and did not see hand posturing or finger
pointing on the part of the police. She said shortly after members of their group retumed to the bar, she and
her husband walked back to their hotel.

ATTEMPT TO CONTACT WITNESS-DET. MICHAEL BABYCZ:
After contact with Spl/Sergeant Horan, an email was sent to Lt. Chad Tests with the Washtenaw County
Sheriff's Office Detective Bureau inquiring if a “Mike Babich” worked for them. Lieutenant Teets responded
that a “Mike Babycz” was a detective with their agency and he provided the call phone number for him of

+ Lieutenant Teets also carbon copied Detective Babyez with my original email and his
response. On August 6, 2018, at approximately 10:53 a.m., I called the cell phone number given for Detective
Babyez .~ The cal] went straight to an automated voice messaging system. A voicemail
message was left that asked him for return contact, As of August 13, 2018, I had not heard from Detective
Babycz, On August 13, 2018, at approximately 3:44 p.m., I called the number again, The phone rang and
then an automated voice message indicated that the voice mailbox was full. I was unable to leave a message,
On August 13, 2018, at approximately 3:51 p.m., an email was sent to Detective Babycz that asked him to
contact me, I received an automatic reply that indicated Detective Babycz would be out of the office and
unavailable until] August 20, 2018.

INCIDENT LOG SUMMARY FOR EAICS INCIDENT REPORT 83-600-18:

On July 27, 2018, at my request, Trooper Akers was able to add me as an authorized user for the complaint
and I was able to acecss the report, including the incident log, The eAICS incident log indicated the original
incident was pulled on May 19, 2018, at 5:49 p.m. The original incident was reviewed by D/Sergeant Demers
on May 21, 2018, at 9 a.m. It was unreviewed by D/F/Lt. Robert Pemaski on May 21, 2018, at 9:40 a.m. to
change the complaint to protected status, resubmitted by Trooper Akers on May 21, 2018, at 12:04 p.m., and
reviewed by D/Sergeant Demers on May 21, 2018, at 3:21 p.m. Supplemental Incident Repart No. 001, was
pulled on May 23, 2018, at 2:52 p.m. by D/Sergeant Demers and reviewed by him on May 24, 2018, at 9:48
am. A copy of the incident log was attached as an external document,

NOTICE OF ADMINISTRATIVE INTERVIEW:

Trooper Akers was served with his Notice of Administrative Interview by Sgt. Dan Rambo on July 28, 2018,
at 6:38 p.m.

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE | SPLULT. RICK SEKELY BPL/LT. RICK SEKELY JAN
31 of 41

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.277 Page 35 of 54

 

 

“Ay NE Ta + SL wren: wee TRY PETES eee Ones ee eae OP Treen ree pee S Tk * 2 2 i RR Sree SRE pag eoetteengs.
ORIGINAL DATE INCIDENT NO.
Internal Affairs WED, July 11, 2018 JA-133-18
ORIGINAL INCIDENT TIME RECEIVED PILE CLASS
REFORT 99009

 

 

 

 

INTERVIEW PRINCIPAL-TPR. RYAN AKERS:

Trooper Akers was interviewed on Monday, August 6, 2018, at approximately 3:44 p.m. at the St. Ignace Post,
Tpr. Justin Vroman was present as Trooper Akers Michigan State Police Troopers Association (MSPTA)
representative. I read Trooper Akers the allegations directly from the Notice of Administrative Interview. I
also read Trooper Akers Official Order No. 1, Sections 4,35 and 4.35a, Trooper Akers advised he understood
what J hed just read to him and had no questions. I ordered Trooper Akers to answer my questions fully and
truthfully, Trooper Akers was informed that his failure to answer my questions fully and truthfully constituted
an act of insubordination for which discipline would result, up to and inchiding discharge. The interview was
digitally recorded and a copy of the audio file has been attached as an external document. The interview is
summarized below,

 

PAGE
32 of 41

“T INVESTIGATED BY REPORTED BY REVIEWED BY
SPULT, RICK SEKELY SPLILT. RICK SEKELY JAN

 

 

 

 

 

 
 

Case 2:19- “Cv- oe PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.278 Page 36 of 54

STMEE] peters: oe TAL Tp eenpemanarey ey picnceress
Internal Affairs
ORIGINAL INCIDENT
REPORT

 

ORIGINAL DATE

INCIDENT NO.

TA-133-18

 

 

WED, July 11, 2018
TIME RECEIVED

 

FILE CLASS
99009

 

 

 

TBD BY

 

 

32 of Al

INVESTIGA
PAGE SPILT. RICK SEKELY

REPORTED BY
SPL/LT, RICK SEKELY

REVIEWED BY |
JAN

 

 

 

 

 

 

 
 

~ Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.279 Page 37 of 54

 

 

 

 

 

 

 

a ey =. {0 Meee. ee ge rmey Rr creess oe creer ICT RSPRREEATE Te Tummsen am iAasncryey . enya. OTR ree sees poorer ‘

ORIGINAL DATE INCIDENT WO,

Internal Affalrs WED, July 11, 2018 IA-133-18

ORIGINAL INCIDENT TIME RECEIVED FILE CLASS

REPORT 99009

INVESTIGATED BY REPORTED BY REVIEWSD BY
PAGE | S5PL/LT. RICK SEKELY SPL/LT, RICK SEKBLY JAN
34 of 41

 

 

 

 

 

 

 

 
Case 2: a “Cv- 00190-PLM-MV ECF No. 22-3 filed 01/16/20 ee 280 Page 38 of za

ete ep Leased

 

 

 

 

 

 

 

 

 

 

bat oNaeey eee ee aery TRAE Rae ie, ote ' ee t heer ee. ee eamnenyre ays
ORIGINAL DATE INCIDENT NO.
Internal Affairs WED, July 11, 2018 IA- 133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009
INVESTIGATED BY REPORTED BY ABVIEWED BY
FAGE | SPLULT. RICK SBKELY SPLILT, RICK SEKELY JAN

 

 

 

35 of 41

 
- Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.281 Page 39 of 54

 

 

 

 

 

 

 

Fergie ae LETH + pte 2 eee eee Serr PORTE = rete | SETTER regen eeecireery
ORIGINAL DATE INCIDENT NO.
Ynternal Affairs WED, July 11, 2018 TA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009
INVESTIGATED BY REPORTED BY REVEEWED BY
Page | SPL/LT RICK SERBLY SPLILT. RICK SEKELY JAN

 

 

 

 

 

 

36 of 41

a 4aPe

 
 

~ Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.282 Page 40 of 54

 

 

 

 

 

mate i

 

 

 

 

 

37 of 41

 

=P MTORR ees sere oe me Fe Toetspeeen se ae SOT AEIRE | TSE SETDLTRATT Manne. a gaan | wee 0 Pater tee Te ge ieee rineeces
ORIGINAL DATE INCIDENT NO.
Internal Affeirs WED, July 1, 2018 14-133-18
oe INCIDENT TIME RECEIVED FILE CLASS
ORT
99009
INVESTIGATED BY REPORTE [EWED
PAGE | SPLALT, RICK SEKBLY SRULE BIC GBKELY meV JAN ay

 

 

 

 
~ Case 2:19-cv- hae PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.283 Page 41 of 54

PFT ys ee Semin ity eet ee 1 Seep rye ee aA poate trees ee a epee i eats {eee aE

 

 

 

 

 

 

 

ORIGINAL DATE TNCIDENT NO.
Internal Affairs WED, July 11, 2018 IA-]33-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009
INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE | SPLIT. RICK SEKELY SPLILT. RICK SEKELY SAN

38 of 41

 

 

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed See econ 284 Page 42 of a

Feeg CRETE Feet eee 2 Sirpege ey  psene eee or BS SPITE arf mom ad ont ep

= ere eye tates wee Rt rae

 

 

ORIGINAL DATE INCIDENT NO.
Internal Affairs WED, July 11, 2018 JA-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

The interview concluded at approximately 5:58 p.m.

EMAILS OBTAINED FROM TROOPER AKERS:
During the interview with Trooper Akers, '

emails if he still had them. He provided the following emails.

He was asked to provide a copy of the

An email dated May 19, 2018, at approximately 3:35 a.m. from Trooper Akers to D/Sergeant Demers that was
essentially a summary of what took place and appeared to be mostly similar to what was in the narrative

portion of Trooper Akers original report.

 

INVESTIGATED BY
PAGE SPLILT, RICK SEKELY

 

 

 

a9 of Al

REPORTED BY
SPLILT. RICK SEKELY

REVIEWED BY
JAN

 

 

 

 

 
Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.285 Page 43 of 54

 

 

[PRT stercagety  Preemermenarntasry sce) + MEMEO cot "Beemataetrerre mere geccewmagrg gar oneness oo crema eMart, Sony
ORIGINAL DATE INCIDENT NO.
Tnternal Affalrs WED, July 11,2018 [A-133-18
ORIGINAL TNCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

An email dated May 20, 2018, from Trooper Akers to D/Sergeant Demers indicating that the original report
was completed.

An email chain between D/Sergeant Demers, Sgt. Mark Giannunzio, and Trooper Akers dated between May
24, 2018, and May 25, 2018. The email from D/Sergeant Demers indicated that he had completed
Supplemental Incident Report No. 001 with the arrest of D/F/Lieutenant Longuski and D/Sergeant Jordan and
had takea care of the property, It also stated, “I don’t imagine that you will have much more to do with this
case from this point forward.”

The emails were attached as an external document.

INTERVIEW WITNESS-DET. MIKE BABYCZ-WASHTENAW COUNTY §.0.:

Detective Babycz returned my phone call and was interviewed via telephone on August 14, 2018, at
approximetely 12:18 p.m. The interview was digitally recorded and a copy of the audio file was attached as an
external document. The interview is summarized below,

Detective Babycz confirmed that he was present on Mackinac [sland on May 18, 2018, to attend a polygraph
conference, He confirmed that he was with D/Sergeant Jordan and D/F/Licutenant Longuski and a group of
other people at the Pink Pony Bar and subsequently, Hom's Gaslight Bar and Restaurant. He said he did
attend the dinner at their hotel on May 18, 2018, When asked, he said after dinner he walked to the Pink Pony
Bar with a group of other people, He said D/Sergeant Jordan, D/F/Licutenant Longuski, “Nate” whose last
namé he could not recall, “Nate's” wife, and a couple of other people who be assumed were polygraph
examiners, but he was not certain, were present. When asked who, specifically, he walked with, he said he did
not know and estimated there was a group of six to eight people in their group. He said they walked in a group
and D/Sergeant Jordan and D/F/Lieutenant Longuski were walking behind him. He said approximately 50
yards before they got to the Pink Pony Bar, D/Sergeant Jordan rode past them ona bicycle, He said it was the
first time he saw the bicycle and he did not know where the bike came from, or where D/Sergeant Jordan
obtained the bike from. He recalled that two police officers stopped D/Sergeant Jordan and D/F/Lieutenant
Longuski on the bike in front of the Pink Pony Bar and told them they could not ride two people on the bike.
He said the bike was parked using the kickstand and they went inside the Pink Pony Bar. Detective Babycz
said when they came out of the Pink Pony Bar, either D/Sergeant Jordan or D/F/Licutenas: Longuski, or both
got on the bike and rode it to Horn’s Gaslight Bar and Restaurant. Detective Babycz said their group went into
Hom’s Gaslight Bar and Restaurant and got a table next to the picture window located in the front of the bar.
He said approximately 30 minutes later, the police officers knocked on the window and gestured to D/Sergeant
Jordan and D/F/Lieutenant Longuski to go outside. Detective Babycz said he remained insids the bar. He said
he could not hear what was being said because he was inside, but it appeared to him, from his observations of
their body language and gestures, that it was a tense interaction between D/Sergeant Jordan and
D/F/Lieutenant Longuski and the police officers. Detective Babycz, said it appeared to him that the situation
was “escalating pretty quickly” and the cops looked like they were “getting pissed off.” When asked who was
doing the finger pointing, he said the police officers were doing it, but he could not say for certain whether or
not D/Sergeant Jordan and D/F/Lieutenant Longuski were doing it. Detective Babycz said D/Sergeant Jorden,
D/F/Lieutenant Longuski, and the police officers then moved from in front of the bar and out of his sight and
be remained inside the bar and did not go outside. He said after about a half an hour, when D/Sergeant Jordan
and D/F/Lieutenant Longuski had not returned, he and some of the other group members staried to become

 

 

 

INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE SPLLT, RICK SEKELY SPL/LT. RICK SEKELY JAN

 

 

 

 

 

40 of 41

 

 
~~ wu ASE.2:19-Cy-00190-PLM-MV ECF No, 22-3 filed 01/16/20 PagelD.286 . Page 44 of 04

STO pred eee op ea gop ae

 

 

ORIGINAL DATE INCIDENT NO.
Internal Affains WED, J uly 11, 2018 1A-133-18
ORIGINAL INCIDENT TIME RECEIVED FILE CLASS
REPORT 99009

 

 

 

 

concemed and he walked outside and went to where they were at, by the MIPD. Detective Babycz said when
he got to the MIPD, he could hear joud voices and see some finger pointing, He said he did not pet clase
enough to hear exactly what was being said, but it appeared to him to have turned into kind of a “yelling
match.” He could not say who had said what, He recalled that two civilians (presumably the bike owners)
showed up and took the bike from the MIPD.

EXTERNAL DOCUMENTS:
Notice of Administrative Interview

cAICS Original Incident Report 83-600-18
External Documents for 83-600-18
Extemal Documents from D-Sgt Demers
cAICS Incident Log for 83-600-18

cAICS Supp Report 1 83-600-18
Highlighted report from Longuski

Written statement from Longuski

Akers Officer Daily 5-18-18

Akers Officer Daily 5-19-18

Akers Officer Daily 5-21-18

Akers Officer Daily 5-24-18

interview Akers

interview Babycz

Interview D-Sgt DeNoon

Interview Gaudard

Interview Jordan

Interview Kaminen

Interview Longuski

Interview Misty DeNoon

Interview Morin

Interview N Horan

Emails exchanged Demers-Sekely
Mackinac Island PD Report 18-000034
Emails exchanged Akers-Demers-Giannunzio-Sailer
Surveillance Cam 1, Surveillance Cam Pony Front, Surveillance Lobby Sidewalk, and Surveillance
Sidewalk (1 DVD)

ose ev ep se eee eesewe eens eeneereneen

 

 

# Video | and Video 2 (! DVD) -
* Blue Team Administrative Coinplairil Report ee an: .
STATUS:
Closed
INVESTIGATED BY REPORTED BY REVIEWED BY
PAGE | SPL/LT, RICK SEKELY SPL/LT. RICK SEXELY TAN

 

 

 

 

 

41 of 41

 

 
 

a

* Case 2:19-cv-00190-PLM-MV_ ECF No. 22-3 filed 01/16/20 PagelD.287 Page 45 of 54

 

 

 

 

 

 

 

 

 

 

 

MICHIGAN DEPARTMENT OF ORIGINAL DATE: INCIDENT NO:
STATE POLICE Sat, May 19, 2018 083-0000600-18
ORIGINAL INCIDENT REPORT TIME RECEIVED: FILE CLASS:

1749 23007

WORK UNIT: COUNTY:

MSP ST IGNACE POST MACKINAC
COMPLAINANT: TELEPHONE NO:
PATROL
ADDRESS: STREET AND NO: cir: STATE: | ZIP CODE:
430 N 175 EXPY SAINT IGNACE Mi 49761
INCIDENT STATUS:
OPEN

 

 

LARCENY OF BICYCLE/DISORDERLY CONDUCT

SUMMARY:

| stopped a bicycle for a civil infraction and safety concerns. An investigation showed the bicycle belonged to
Simona Rankova, an employee at The Inn on Mackinac, and had been stolen by D/Sgt. Derrick Jordan and
D/F/Lt. Andrew Longuski from the Michigan State Police. During this encounter both suspects gave signs of
being intoxicated. After discussion with D/Sgt Gary Demers (acting St Ignace Post Commander), | am
submitting this report to the Mackinac County Prosecutor and requesting reviewing for charges of larceny and

disorderly conduct.

Of note, Ofc Kaminen also wrote a report about his involvement with this incident: the number is 18-34.
VENUE:

MACKINAC COUNTY, 6896 MAIN ST, MACKINAC ISLAND, MI, AT OR NEAR: INN ON MACKINAC

DATE & TIME:

ON OR AFTER: FRI, MAY 18, 2018 AT 2330

COMPLAINANT:

Patrol: Trooper Ryan Akers (primary/investigating), Ofe Cory Kaminen and Ofc Kurtis Morin (assisting)
INITIAL OBSERVATION/TRAFFIC STOP:

While observing traffic on Main St, | observed two men exit the Pink Pony. These men were later identified as
D/Sgt. Jordan and D/F/Lt. Longuski, although | didn't recognize them at the time. D/Sgt Jordan got on a bike
that was parked at the curb, and D/F/Lt. Longuski got on behind him. They then rode down the street toward
Hom's Bar. The bike only had one seat, so they were violating MCL 257.658.

| rode down after them and caught up to them as they approached Homs. | said, “Guys, you can’t ride double.
That's actually Michigan law.” Both jumped off, letting the bike fall to the road (it fell on its left side), They

 

 

PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:

1o6 AKERS, RYAN, 1618, TROOPER
PRINTED: 5/20/2018 00:41

 

 

 

 
 

” “Case 2:19-cv-00190-PLM-MV_ ECF No. 22-3 filed 01/16/20 PagelD.288 Page 46 of 54

 

 

MICHIGAN DEPARTMENT OF | ORIGINAL DATE: INCIDENT NO:
STATE POLICE Sat, May 19, 2018 083-0000600-18
ORIGINAL INCIDENT REPORT TIME RECEIVED: FILE CLASS:

1749 23007

 

 

 

 

apologized, saying they didn't realize it was the law. D/F/Lt. Longuski asked me, “What post are you from?” |
told him Rockford Post, and made a joking comment about the bike, which was purple with a pink seat. Some
of the group they had been with at the Pink Pony walked up and were laughing at them. It was readily apparent
that both D/Sgt Jordan and D/F/Lt. Longuski were intoxicated. The bike was still laying in the roadway, so i
asked them to park it at the curb, which one of them did. They both then went into Homs Bar, and | rode away.

Ofc Kurtis Morin was further behind me during this interaction and spoke with some of the rest of the group,
who laughingly told him the two men | stopped were troopers.

INVESTIGATION/DETERMINE BICYCLE WAS STOLEN:

Ofe Cory Kaminen witnessed the incident from a short distance away and became suspicious when he saw a
Mackinac Island bicycle registration on the bike in question (2018-2620). He went back to the police
department and ran the registration, leaming it belonged to Simona Rankova, an employee of The Inn on
Mackinac. He contacted me via cell phone and said he suspected the bike had been stolen because the two
individuals on the bike appeared to him to be tourists and the bicycle belonged to a summer employee.

1 asked Ofc Morin to keep an eye on the bicycle. | then went down and found Ms Rankeva in room C2 of
Bennett Housing on Main St She said she had just left work (she is a concierge at The Inn on Mackinac) about
15 minutes prior to my conversation with her and when she came out, her bicycle was missing. Her bicycle had
been left parked at the curb on Main St outside the hote!. She confirmed she had not loaned it to anyone or

given anyone permission to use it.

Also, note that | spoke with Ms. Rankova again on 5-19-18 (after the incident). She confirmed she had
purchased the bicycle for $50 back in 2015 during her first season working on the island. She also pointed out
the left pedal was broken, which it had not been when she last saw it. Ms. Rankova said it wouldn't cost
anything to fix it as the hotel had a maintenance shop and they would take care of it.

Based on the timetine given to me , Ms. Rankova had noticed her bicycle missing about 5 minutes before | saw
D/Sgt Jordan and D/F/Lt Longuski riding it. However, she had been on a several hour shift at the front desk. It's
hard to say when it was taken from the Inn on Mackinac during that time, and she didn't actually see anyone

ride away on it.

    

 

VICTIM:

NAM: SIMONA RANKOVA

BIR: RAC: ETH:

NBR: SEX: DL: /
STR: DOB: 11/12/1992 SSN:

SFX: HGT: SI: /
CTY: WGT: FBI:

TXH: HAI: MNU:
TXW: EYE: PR:
EMPLOYER: INN ON MACKINAC

PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:

 

 

 

20f6 AKERS, RYAN, 16168, TROOPER
PRINTED: 5/20/2018 00:11

 
" **Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.289 Page 47 of 54

 

 

 

 

 

 

MICHIGAN DEPARTMENT OF /ORIGINAL DATE: INCIDENT NO:
STATE POLICE Sat, May 19, 2018 083-0000600-18
GRIGINAL INCIDENT REPORT TIME RECEIVED: FILE CLASS:

4749 23007
RECONTACT SUSPECTS:

| then met with Ofc Morin and Ofc Kaminen outside Horms and we discussed what to do. Ofc Morin said he
believed the two suspects might be troopers or at least police officers based on what others in their group had
said. We agreed that we would go into Homs and have them come outside the bar. If they were decent with us
about it, Ofe Kaminen would write the city local ordinance “UDAB" civil infraction (unlawful driving away of a
bicycle) and | would write them a state civil infraction for riding double on a bicycle (MCL 257.658). They would
alse have to agree to retum the bike and retum to their hotels for the night. if they refused to cooperate, we
would charge them both with misdemeanor larceny less than $200.

We went to the door of Homs and both men were actually very near the door, so we motioned them out. |
asked them both, "Are you cops?” They both answered, "Yes." | pointed to the bicycle and asked, "Then why
are you stealing someone else's bicycle?" They both reacted and denied stealing a bicycle. We all three (Ofc
Kaminen, Ofc Morin, and |) responded, "You were just nding double on that bike, and it belongs to an Island
summer employee who did not give you permission to use it" | added, “If you are police officers, the bar is set
much higher.” Both D/Sgt Jordan and D/F/Lt Longuski dropped several curse words in this conversation—I
specifically remember D/F/Lt Longuski saying, "I didn't steal dick." At this point we were on Main St outside
Homs so | told everyone to come up to the police department with me to get away from the crowd.

On the way up they both told me who they were, and that they were here with the Polygraph Convention at
Mission Point. Some of the group they were with followed us. D/F/Lt Longuski and D/Sgt Jordan demanded
that | give thern the courtesy of being police officers and told me | was blowing everything out of proportion.
There was also the suggestion that | would hear about this later.

(Of note, Ofc Morin activated his body camera (body cam #4) once we got to the police department so some or
all of this conversation should have been captured. This footage will be added to property once | obtain it.)

When we got to the police department, | explained to both of them I was pretty disappointed to see a Michigan
State Police sergeant and lieutenant acting like irresponsible, entitled drunks. | pointed out the bike they took
belonged to a foreign worker from Eastern Europe here on a visa. ! told them if we had not recovered it she
probably would have had to wait another paycheck or two before she could afford to replace it Both D/Sgt
Jordan and D/F/Lt Longuski asked me why they would steal a bike that they “wouldn't even buy*?

D/F/Lt Longuski was very confrontational and said, "If you are going to book me for possessing a stolen bike,
let's go. Otherwise I'm going back to the bar." The group he was with started saying, "Andy, calm down." |
asked him if he understood where | was coming from, that they were troopers acting in a way troopers are not
expected to act, and that the bike he was on was not his. D/F/Lt Longuski said he understood, but said he had
no knowledge of whose bike it was and was just riding with his friend, referring to D/Sgt Jordan. He said |
needed to be careful and that | was disrespectful the way | called them out like | did. He asked if he was free to
go, and | said he was. He then left with part of the group and walked back toward Homs.

D/Sgt Jordan was considerably calmer and | tried to find out where he got the bike from, since he had been the
one in front and pedaling. He said, “My friend told me i could take this bike." j tried to ask him who that friend
was but he distinctly avoided the question. | asked him if he rode this bike from Mission Point (where everyone
was staying for the convention) and he said he didn't. He insisted a friend allowed him to ride the bike from the
Pink Pony but wouldn't identify this friend. He then lectured me for a while about respecting other officers and
giving them the "thin blue line" courtesy. He said since they were troopers | should expect they were doing the

PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:

3of 6 AKERS, RYAN, 1618, TROOPER
PRINTED: 5/20/2078 00:11

 

 

 

 

 

 
 

ence 2:19-cv-00190-PLM-MV—ECF No, 22.3 filed 01/16/20 PagelD 290 Page 48 of 54

 

MICHIGAN DEPARTMENT OF |ORIGINAL DATE: INCIDENT NO:
STATE POLICE Sat, May 19, 2018 083-0000600-18
ORIGINAL INCIDENT REPORT TIME RECEIVED: FILE CLASS:

1749 23007

 

 

 

right thing and not be a "hard-ass." He said, "You won't work on Mackinac Island your whole career. if you try
that attitude in an urban area it won't work." | merely insisted troopers are expected to act better than this. He
said he would be willing to retum the bike and apologize to the owner.

| finally said to Sgt Jordan, “Why we don't we retum this bike then?" meaning | was taking him up on his offer
to go back and apologize. He said, "Ok, iet's go." He then walked off with the rest of his group and left me with

the bike, apparently not meaning what he said about going and apologizing.

Ofc Morin made small talk with the rest of the group. One particular person (who refused to give his name or
department) was very apologetic to Ofc Morin and called D/F/Lt Longuski and D/Sgt Jordan "dumb" and
“idiots.” Ofc Morin said he did ask if any of them knew where the bike came from, and was toid D/Sgt Jordan
had not ridden any kind of bike to the Pink Pony and they had no idea where that bike came from. | didn't get
names or departments of anyone else involved, Ofc Morin said he got the impression that only one person
another department and the rest were MSP, but he didn't get names either.

The reason | did not proceed immediately with enforcement action as | had originally intended was the identity
of the suspects had been established, | could easily re-contact them if needed, and | did not want the situation

to escalate further due to their increasing level of intoxication.
SUSPECTS:

NAM: ANDREW PAUL LONGUSKI

BIR: RAC: White ETH:
NBR: 444 DIR: E SEX: MALE —_ «|

STR: BANNERSTONE DOB: 09/20/1967 SSN:
SFX: Court HGT: 5°40" SI: Ml/5092731K

CTY: MIDLAND ST: Mi WGT: 190 FBI:

TXH: ZIP: 48640 HAI: Gray MNU:

TXW: EYE: Blue PR:

EMPLOYER: MICHIGAN STATE POLICE

NAM: DERRICK LAMAR JORDAN

BIR: RAC: Black ETH:

NBR: 37225 DIR: SEX: MALE DL: Ps
STR: THINBARK DOB: 10/02/1972 SSN:

SFX: Street HGT: 57" SI: Ml/4177597A

CTY: WAYNE ST: Ml WGT: 200 FBI:

TXH: ZIP: 48164 HAI: Black MNU:

TXW: EYE: Brown PR:

EMPLOYER: MICHIGAN STATE POLICE

CONTACT ACTING POST COMMANDER:

On 5-19-18 around 0004 (immediately after the suspects retumed to the bar), | notified D/Sgt Gary Demers,
the acting post commander for St Ignace, of the incident. Later in the day he re-contacted me and asked that |
proceed with a report and enfarcernent action as | had intended prior to making contact with the suspects (see

first paragraph under heading “recontact suspects’).

 

 

 

 

PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED ay:
40f6 AKERS, RYAN, 1618, TROOPER
PRINTED: 9/20/2018 00:11

 

 

 
~ Case 2:19-cv-00190-PLM-MV_ECE No 22.3 filed 01/16/20 PageID 291 Page 49 of 54

 

 

 

 

 

 

MICHIGAN DEPARTMENT OF | ORIGINAL DATE: INCIDENT NO:
STATE POLICE Sat, May 19, 2018 083-0000600-18
ORIGINAL INCIDENT REPORT TIME RECEIVED: FILE CLASS:

1749 23007
INTERVIEW WITNESS:

| then went down to the Pink Pony and spoke with Porscha Tarsetti. She was working the front door when
D/Sgt Jordan and D/F/Lt Longuski initially exited the Pony and got on the bike. She didn't know names, but
from how she described who got on the bike, | was able to figure out who said and did what. According to
Porscha, D/Sgt Jordan came out with D/F/Lt Longuski at the same time. D/Sgt Jordan said he was taking his
“dad” home, laughing and joking. D/Sgt Jordan started walking one way, and D/F/Lt Longuski yelled, "Hey
idiot, home's this way!" D/Sgt Jordan then went and got on the purple bicycle in question, saying, "Here's my
bike, come on." D/F/Lt Longuski then got on the back and they started riding away. The rest of the group came
out, and Porscha specifically heard them saying, "You just stole that bike!" and "Where'd you get that bike?"
She heard D/Sgt Jordan responding back that it was his bike. The group then began making jokes about a
"black guy” and a "white guy” riding a stolen bike together. Porscha said she thought they were joking and she
was laughing about it at the time. | specifically asked Porscha if anyone ever came out and appeared to give
D/Sgt Jordan permission to use the bike, and she said no one did while she was sitting there.

WITNESS:

NAM: PORSCHA RAE TARSETTI

BIR: RAC: ETH:

NBR: SEX: DL: /
STR: DOB: 01/15/1995 SSN:

SFX: HGT: Sl: /
CTY: WGT: FBI:

TXH: HAI: MNU:
TXW: EYE: PR:

 

EMPLOYER: PINK PONY

FURTHER OBSERVATION OF SUSPECTS:

| didn't have any personal contact with the group after that, but | observed the whole group, including D/Sgt
Jordan and D/F/.t Longuski, leave Homs Bar at 2AM when the bar closed. The group then walked down Main
St, all obviously highly intoxicated, and with frequent use of profanity which | was able-to hear from a block

away.
FURTHER INFORMATION REGARDING CHARGES:

Based on all of this, | believe someone else--an unknown person--stole the bike from The Inn on Mackinac
earlier in the evening and rode it to the Pink Pony.

D/Sgt Jordan and D/F/Lt Longuski then came out of the Pink Pony and took the bicycle for their own use,
stealing it a second time. The bicycle was moved and taken without the owner's permission. D/Sgt Jordan
specifically said he received permission from a friend, but this appears to be a lie, as an employee of the Pink
Pony who was completely sober at the time witnessed the incident. Never once did she hear permission being
given from anyone to ride the bike, and in fact she heard D/Sgt Jordan being accused of stealing it. D/Sgt
Jordan himself states he had not ridden on that bike prior to leaving the Pink Pony and when | saw him on it
was the first time he rode it This would indicate D/F/Lt Longuski would have known it was not D/Sgt Jordan's

PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY: |

Sof6 AKERS, RYAN, 1618, TROOPER
PRINTED: 5/20/2018 00:11

 

 

 

 

 
 

 

2:19-cv-00190-PLV,MV_ECFNe-22-3-filed-04/16/20 PagelD.292.Page 50 of 54
MICHIGAN DEPARTMENT OF JORGINAC bates 9 INCIDENT No:
STATE POLICE Sat, May 19, 2018 083-0000600-18
ORIGINAL INCIDENT REPORT TIME RECEIVED: FILE CLASS:

1749 23007

 

 

 

 

bike, and the comments made about it being stolen were all said in his hearing according to the witness.
Finally, both D/Sgt Jordan and D/F/Lt Longuski did not retum the bike, despite having an opportunity to do so
once | informed them it was stolen. They appeared to have no intention of retuming it despite my suggestion to
do so. It is reasonable to think Ms. Rankova would have been permanently deprived of her bike unless | had

intervened.

Finally, their disorderly conduct consisted of their frequent use of profane language, their riding a bicycle in an
unsafe manner, stealing a bicycle which is directly contradictory to their profession as troopers, and their lack
of concem for others’ safety in leaving the bicycle in the road. All of this behavior appeared to be directly

related to their obvious intoxication.

t reviewed the driving and criminal history of both suspects. | did not see any criminal history for D/Sgt Jordan,
D/F/Lt Longuski’s driving history shows he was arrested for operating while intoxicated in 2012, and it appears
he pled to operating while impaired. His criminat history printout does not reflect this information, however, So it

may have been expunged.
DISPOSITION OF STOLEN BICYCLE:

immediately after speaking with the suspects, | walked the bicycle back down to The Inn on Mackinac and left
it with the night manager for Ms. Rankova to pick up in the moming. The bicycle is listed in eAICS as

stolen/recovered/not in possession.

FURTHER ACTION TO BE TAKEN:

Ofc Morin’s body camera footage will saved to a disc and added to property at future date.
PHOTOGRAPHS:

| took photographs of the bicycle in question and they have been uploaded to DCSR.

CRIME VICTIM'S RIGHTS:

| provided a UD-30 and my business card to Ms. Rankova.

STOLEN/RECOVEREDI/NOT IN POSSESSION:

Prop 0001 -Type: BICYCLE Qty: 1 Article Type: Bicycle Brand: Huffy Model: MT. ECHO Serial #:

GB02A041199 Misc #: OAN: SIMONA Value: $50.00 Recovered Value: $40.00
Descrp: PURPLE WOMEN'S FRAME 18-SPEED MOUNTAIN BIKE, W/PINK SEAT AND ORANGE TAG

SAYING "SIMONA"
Daie/Time Recovered: 05/18/2018

STATUS:

OPEN, warrant request submitted to the Mackinac County Prosecutor for larceny less than $200 and disorderiy
conduct

 

PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:

6 ofé AKERS, RYAN, 1618, TROOPER
PRINTED: 5/20/2018 00:11

 

 

 

 
 

 

 

 

 

 

 

 

MICHESAN DEPART RECT GP [Bkicwee BAND. 22-3 filed 01/16/20 PagelD.2ARcideapadd1 of 54

STATE POLICE Sat, May 19, 2018 083-0000600-18
SUPPLEMENTAL INCIDENT REPORT SUPPLEMENTARY DATE: FILE CLASS:

6001 Wed, May 23, 2078 23007

INCIDENT STATUS:

OPEN

LARCENY OF BICYCLE

JOURNALS

5/21/18 Demers Initial review and DB review. Report suppressed by Eighth District HQ. At the direction

of Eight District HQ, copies of the report were forwarded to the Mackinac County PA’s
office for his review and the possible issuance of charges.

WARRANT ISSUED:

On 5/22/18 the Mackinac County Prosecutor's office issued a two count misdemeanor warrant for each
suspects’ arrest. The charges are:

1) Larceny under $200 MCL 750.3565
2) Disturbing the Peace MCL 750.170.

Both warrants had a personal recognizance bond listed upon them.

CONTACT EIGHTH DISTRICT COMMAND STAFF:

| contacted the Eighth District Command Staff and advised them of the issuance of the arrest warrants. [ was
eventually directed to contact inspector Burnside of the BID Unit in Lansing, who would assist in the execution

of the warrants.

CONTACT INSPECTOR BURNSIDE:

inspector Bumside was contacted and advised of the arrest warrants. He stated that he would be calling both
suspects into his office tomorrow moming (5/23/18) to execute the arrest warrants.

 

/ : MAY 9, « VE
24 uy
ACKiNAD
ROSE eur
PAGE: INVESTIGATED BY: INVESTIGATED BY: REVIEWED BY:
1of3 AKERS, RYAN, 1618, TROOPER DEMERS, GARY, 8, D/SERGEANT

 

 

 

 

PRINTED: 5/24/2016 08:51

 
 

 

 

 

 

 

 

 

 

i CEST SEPARA ARENT DE MUREHGEOHBEDD.3 filed 01/16/20 INGIPENT HO;
STATE POLICE Sat, May 19, 2018 PagelD.29'q eaaGoeOOg8
SUPPLEMENTAL INCIDENT REPORT SUPPLEMENTARY DATE: FILE CLASS:
0001 Wed, May 23, 2018 23007
ARREST:

NAM: ANDREW PAUL LONGUSKI

BIR: RAC: White ETH:

NBR: 444 DIR: E SEX: MALE DL: MI/L522067676729
STR: BAN NERSTONE DOB: 09/20/1967 SSN: 7

SFX: Court HGT: 5'10" SI: Mi/5092731K
CTY: MIDLAND st: Mi WGT: 190 FBI:
TXH: ZIP: 48640 HA Gray MNU:

TAW: EYE: Blue PR:

SMT:

CHARGE:

9399 LARCENY LESS THAN $200.00 750.356(5)

CHARGE:

5312 DISTURBING THE PEACE 750.17

ARREST:

NAM: DERRICK LAMAR JORDAN

BIR: RAC: Black ETH:

NBR: 37225 DIR: SEX: MALE DL: MI/J635139488760
STR: THINBARK pop: 10/02/1972 SSN:

SFX: Street HGT: 5'7" St: Mi/4177597A
CTY: WAYNE ST: Ml WGT: 200 FBI:

TRH: ZIP: 48184 HAI: Biack MNU:

TXW: EYE: Brown PR:

SMT:

CHARGE:

9399 LARCENY LESS THAN $200.00 750,356(5)

CHARGE:

5312 DISTURBING THE PEACE 750.17

NOTICE TO APPEAR:

Both suspects were arrested and served with a notice to appear by inspector Burnside on 5/23/18. They were
directed to appear before the 92"! District Court of Mackinac County on 6/13/18 at 9AM. | was later advised

that this date was changed to 6/6/18 at 9AM at the request of the suspects.

Inspector Burnside completed the Interim Bond Receipts (UD-078), and issued copies to the suspects. He
stated that he mailed original copies to me for the post and court. They will be properly distributed once they

are received.

 

INVESTIGATED BY: REVIEWED BY:

DEMERS, GARY, 8, D/SERGEANT

PAGE: INVESTIGATED BY:
2of3 AKERS, RYAN, 1618, TROOPER
PRINTED: 5/24/2018 08:51

 

 

 

 

 
"Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.295 Page 53 of 54
Incident No: 18-000034

INVESTIGATION:
R.O. was on foot patrol walking on the sidewalk south direction across the street from Hom's Bar. R.O. observed a

bike travelling from the same direction with two subjects double riding the bike and parking on the street in front
of Horn’s Bar. One subject was a b/m who was peddling the bike with another w/m riding on the back of the bike.
R.O. observed this at the same time Tpr. Akers and Ofc. Morin arrived to stop the subjects on patrol bikes. R.O.
observed these two subjects a couple of minutes prior to the incident walking out of the Pink Pony Bar before
riding the bike. Tpr. Akers informed both subjects it was illegal to double ride.on a bike designed for one person.
Both subjects dismounted the bike in front of Hom's Bar and let the bike fail to the ground without care. Tpr.
Akers informed the subjects to pick up the bike. The b/m subject picked the bike up and left it parked half in the
middle of the street and both subjects walked in Horn's Bar.

R.O. noticed the bike the subjects were riding was a female bike with registration stickers for Mackinac Island.
R.O. suspected the two subjects had unlawfully taken the bike to use without owners permission. R.O. copied the
registration on the bike and looked up the owner of the bike. The registration on the bike belonged to SIMONA
RAANKA, an employee of the Inn on Mackinac Hotel. R.O. notified Tpr. Akers of this finding. Tpr. Akers
immediately contacted the owner of the bike, SIMONA RAANKA, at the Inn on Mackinac Hotel. RAANKA
informed Tpr. Akers that her bike had been stolen within minutes or prior to her finishing her work shift.

Tpr. Akers returned to in front of Hom's Bar and informed R.O. the bike the two subjects were riding was a stolen
bike. Tpr. Akers also informed R.O. the two subjects were Michigan State Police Officers. Tpr. Akers entered
Hom’'s Bar and contacted the two subjects about the incident. Both subjects were escorted to MIPD to discuss the
incident with them. While walking up to MIPD, other off duty MSP officers followed along behind to MIPD. The
two subjects were identified as MSP officers SGT. DERRICK LAMAR JORDAN and LT. ANDREW PAUL
LONGUSKI. It was also observed that both subjects along with the other members of the MSP group had been
drinking and appeared to be highly intoxicated, Officer Morin had activated his body cam for the discussion at
MIPD involving the incident.

VIOLATIONS:
Both JORDAN and LONGUSKI were both released and free to leave at this time. Violations include Unlawful

Driving Away of a Bicycle, Ord, 38-42 and Double Riding on a Bike Ord. 66-165 or MCL 257.658.

STATUS:
TOT MSP ST. IGNACE

 

 

Reported By: Reviewed By: Date Printed: 05/19/2018
Page 2 of 2
= Case 2:19-cv-00190-PLM-MV ECF No. 22-3 filed 01/16/20 PagelD.296 Page 54 of 54
Mackinac Island Police Department -- (906) 847-3300 Date Printed: 05/19/2018

7374 Market St. Mackinac Island, MI 49757 Time Printed: 07:10 PM
Bike Registration Receipt

 

Registration Information:
Registration No: 1802620

 

 

 

 

Date Issued: 05/10/2018
Expire Date: 04/30/2019
Issued By: EJM
Amount Paid: 3.50
Registered to (Owner):
Name: RAANKA, SIMONA
Address:
Phone:
Date of Birth: 11/12/1992
DL No/State:
Bicycle Information:
Make: HUFFY Speeds: 6 Speed
Model: MT. ECHO Tires: Medium
Serial Number: GBI2A041199 Brakes: Hand
Frame Style: Female/Girl Fenders: None
Primary Color: Purple Baskets: None

Secondary Color: — Silver/Aluminum
